Case 2:15-cv-05346-CJC-E Document 433-13 Filed 10/09/20 Page 1 of 54 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25280




                   Exhibit
      Evidence Packet in Support of Defendant’s Motions for Summary Judgment




                                                               Evidence Packet P.0201
Case 2:15-cv-05346-CJC-E Document 433-13 Filed 10/09/20 Page 2 of 54 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25281




                                                       Evidence Packet P.0202
Case 2:15-cv-05346-CJC-E Document 433-13 Filed 10/09/20 Page 3 of 54 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25282




                                                       Evidence Packet P.0203
Case 2:15-cv-05346-CJC-E Document 433-13 Filed 10/09/20 Page 4 of 54 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25283




                                                       Evidence Packet P.0204
Case 2:15-cv-05346-CJC-E Document 433-13 Filed 10/09/20 Page 5 of 54 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25284




                                                       Evidence Packet P.0205
Case 2:15-cv-05346-CJC-E Document 433-13 Filed 10/09/20 Page 6 of 54 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25285




                                                       Evidence Packet P.0206
Case 2:15-cv-05346-CJC-E Document 433-13 Filed 10/09/20 Page 7 of 54 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25286




                                                       Evidence Packet P.0207
Case 2:15-cv-05346-CJC-E Document 433-13 Filed 10/09/20 Page 8 of 54 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25287




                                                       Evidence Packet P.0208
Case 2:15-cv-05346-CJC-E Document 433-13 Filed 10/09/20 Page 9 of 54 Page ID
   REDACTED VERSION OF DOCUMENT      PROPOSED TO BE FILED UNDER SEAL
                                 #:25288




                                                       Evidence Packet P.0209
Case 2:15-cv-05346-CJC-E Document 433-13 Filed 10/09/20 Page 10 of 54 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25289




                                                        Evidence Packet P.0210
Case 2:15-cv-05346-CJC-E Document 433-13 Filed 10/09/20 Page 11 of 54 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25290




                                                        Evidence Packet P.0211
Case 2:15-cv-05346-CJC-E Document 433-13 Filed 10/09/20 Page 12 of 54 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25291




                                                        Evidence Packet P.0212
Case 2:15-cv-05346-CJC-E Document 433-13 Filed 10/09/20 Page 13 of 54 Page ID
    REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                  #:25292




                                 Exhibit A




                                                        Evidence Packet P.0213
       Case 2:15-cv-05346-CJC-E Document 433-13 Filed 10/09/20 Page 14 of 54 Page ID
           REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                         #:25293

                                          Curriculum Vitae
Date Prepared:     12/06/2019
Name:              Ronald Schouten, MD, JD
Office Address:    Massachusetts General Hospital
                   Department of Psychiatry
                   One Bowdoin Square 10th Floor
                   15 New Chardon Street
                   Boston, MA 02114


Work Phone:        (617)-726-5195
Work Email:        rschouten@mgh.harvard.edu
Work FAX:          (617) 724-2808
Place of Birth:    Paterson, New Jersey


Education
1975          BA                      Psychology                Haverford College
1978          JD                      Law                       Boston University School
                                                                of Law
1980          Post Baccalaureate      Pre-Medical               Lake Forest College and
              Studies                                           Northwestern University
1985          MD                      Medicine                  University of Illinois
                                                                College of Medicine
Postdoctoral Training
07/85-06/86   Intern in Medicine      Internal Medicine        Lutheran General Hospital,
                                                               Park Ridge, Illinois
07/86-06/88   Clinical Fellow in      Psychiatry               Massachusetts General
              Psychiatry                                       Hospital
07/88-06/89   Chief Resident          Psychiatry               Massachusetts Mental
                                                               Health Center

Faculty Academic Appointments
07/89-12/96   Instructor              Psychiatry               Harvard Medical School
01/97-09/00   Assistant Professor     Psychiatry               Harvard Medical School
10/00-06/01   Associate Professor     Psychiatry               Harvard Medical School
07/01-        Associate Professor     Psychiatry               Harvard Medical School
12/15-        Visiting Scholar        Behavioral Health        Saint Elizabeths Hospital
                                                               Washington, DC
                                                   1

                                                               Evidence Packet P.0214
    Case 2:15-cv-05346-CJC-E Document 433-13 Filed 10/09/20 Page 15 of 54 Page ID
        REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                      #:25294


Appointments at Hospitals/Affiliated Institutions
09/87-01/90   Associate Medical         Psychiatry                      Westwood Lodge Hospital
              Staff
09/89-01/90   Staff Psychiatrist and    Psychiatry                      Bridgewater State Hospital
              Forensic Evaluator
07/89-12/91   Assistant in Psychiatry   Psychiatry                      Massachusetts General
                                                                        Hospital
06/92-09/94   Staff Psychiatrist        Psychiatry                      Suffolk County House of
                                                                        Correction
01/92-12/94   Assistant Psychiatrist    Psychiatry                      Massachusetts General
                                                                        Hospital
01/95-09/97   Associate Psychiatrist    Psychiatry                      Massachusetts General
                                                                        Hospital
09/97-        Psychiatrist              Psychiatry                      Massachusetts General
                                                                        Hospital
01/00-06/03   Clinical Affiliate in     Psychiatry                      McLean Hospital
              Psychiatry
08/05-2018    Associate Professor       Freshman Seminar Program        Faculty of Arts and
                                                                        Sciences, Harvard
                                                                        University

Other Professional Positions
1993-1999     Designated Forensic Psychiatrist           Department of Mental Health
                                                         Commonwealth of Massachusetts
1994-1996     Consultant: Court Evaluation Service       Erich Lindemann Mental Health Center,
                                                         Department of Mental Health
                                                         Commonwealth of Massachusetts
1994-1996     Review Panel                               State of Ohio; Implementation of the
                                                         Settlement Agreement: Coe v Hogan
1997-1999     Program Development Consultant             The Center for Executive and Professional
                                                         Services, Partners HealthCare System
1998-2000     Consultant                                 The Pavilion at McLean Hospital
2001-         Founder and President                      KeyPeople Resources, Inc.; one hour per
                                                         week
2001-2003     Consultant on Mental Health Issues         Trial Lawyers Care September 11 Victims’
                                                         Fund, Association of Trial Lawyers of
                                                         America; Drafted White Paper on Adult
                                                         PTSD and organized drafting of White
                                                         Paper on Childhood PTSD for Special
                                                         Master Kenneth Feinberg
2007-         Consultant                                 Federal Bureau of Investigation, National
                                                         Center for the Analysis of Violent Crime
2008-2009     Member                                     Office of the Director of National
                                                         Intelligence Summer Hard Problem
                                                         Program (SHARP)
                                                     2


                                                                       Evidence Packet P.0215
        Case 2:15-cv-05346-CJC-E Document 433-13 Filed 10/09/20 Page 16 of 54 Page ID
            REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                          #:25295

2008-         Consultant                                     United States Office of the Director of
                                                             National Intelligence
2009-2010     Member                                         Expert Behavioral Analysis Panel for the
                                                             Amerithrax Investigation
2014-2015     Threat Management Consultant                   Trial Court of the Commonwealth of
                                                             Massachusetts
2016-         Risk Assessment Working Group                  Joint Terrorism Commission including the
                                                             governments of the United States, the
                                                             United Kingdom, Canada, and Australia
2017-         Advisory Board Member                          Parents for Peace
2017-2019     Member                                         Community Connect
                                                             Boston Children’s Hospital
2018-         Technical Advisory Group Member                MA Regional Disaster Health Response
                                                             System
2018-         Member, Expert Panel on Mass Violence          National Council for Behavioral Health

2019-         Member, MassBay Threat Assessment Team FBI, Boston Field Office

Major Administrative Leadership Positions
Local
1989-1990     Assistant Director, Inpatient Psychiatry       Massachusetts General Hospital
              Service
1989-         Founder and Director, Law and Psychiatry       Massachusetts General Hospital
              Service
1990-1997     Course Director, Lecturer; Psychiatry and      Massachusetts General Hospital
              the Law Seminar Series
              A monthly evening seminar covering a
              range of medical-legal topics, offering free
              risk management credits to clinicians
1990-1998     Assistant Director, Somatic Therapies          Massachusetts General Hospital
              Consultation Service
1997-2001,    Director, Forensic Psychiatry Fellowship       Harvard Medical School
2006-
2000-2001     Co-Developer: Faculty Forensic Interest        Harvard Medical School, Department of
              Group Seminar Series                           Psychiatry

Committee Service
Local
1990-1995     Committee on Informed Consent                  Massachusetts General Hospital

1990-2011     Committee on Professional Liability            Massachusetts General Hospital
1991-2000     Committee on Postgraduate Education            Massachusetts General Hospital,
                                                             Department of Psychiatry
1992-2000     Grand Rounds Committee                         Massachusetts General Hospital,
                                                             Department of Psychiatry
1994-2003     Optimum Care Committee                         Massachusetts General Hospital

                                                    3

                                                                             Evidence Packet P.0216
     Case 2:15-cv-05346-CJC-E Document 433-13 Filed 10/09/20 Page 17 of 54 Page ID
         REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                       #:25296

1998-2000    Committee on the Chronically Suicidal      Risk Management Foundations of the
             Patient                                    Harvard Medical Institutions
2015-2016    Legal Content Team                         Massachusetts General Hospital, McLean
                                                        Adult Psychiatry Residency Program
2010-        Workplace Conflict and Violence            Massachusetts General Hospital
             Prevention Task Force
National
2015-2016    Program Committee                          North American Chapter of the Association
             Computational Linguistics and Clinical     of Computational Linguistics
             Psychology Workshop

2018-        Chair, Legislative Affairs Committee       Association of Threat Assessment
                                                        Professionals


Professional Societies
1984-         American Medical Association

1985-        American Psychiatric Association
             1998-2002
             1999-2002                                  Member, Commission on Judicial Action
                1999-2000                               Committee on Psychiatry in the Workplace
                2001-2002                                 Consultant
                                                          Co-Chair

1986-1989    American Society of Law and Medicine

1986-        Massachusetts Psychiatric Society
             1992-2000                                  Committee on Psychiatry and the Law
1986-        Massachusetts Medical Society
             1997                                       Member, House of Delegates
             2005                                       Faculty
             2005-2014                                  Co-Developer, Course Director, Lecturer:
                                                        Managing Workplace Conflict for Physician
                                                        Health Services
1988-        American Academy of Psychiatry and the
             Law
             1989-1993                                  Task Force on AIDS Committee Member

1994-2008,   Academy of Organizational and
2013         Occupational Psychiatry
             1998-2000                                  Secretary and Board Member
             2000-2002                                  Vice President and Board Member
             2001                                       Program Director
             2002-2004                                  President and Board Member
             2004-2007                                  Board Member
1997-2011    American Bar Association
                                                    4

                                                                      Evidence Packet P.0217
       Case 2:15-cv-05346-CJC-E Document 433-13 Filed 10/09/20 Page 18 of 54 Page ID
           REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                         #:25297

              1997                                        Faculty: Litigation Section Course on
                                                          Attorney Stress
              1999-2001                                   Faculty: Litigation Section Course on
                                                          Daubert Issues with Mental Health
                                                          Testimony
1999-2000     American Association of Directors of
              Psychiatric Residency Training
2002-2017     American College of Occupational and
              Environmental Medicine
2005-         Association of Threat Assessment
              Professionals
              2014-2018                                   President, New England Chapter
              2014-2018                                   National Board of Directors Member
              2014-2018                                   Board of Directors New England Chapter
              2019-                                       Certified Threat Manager

Editorial Activities
1996- Ad hoc reviewer, Journal of the American Academy of Psychiatry and the Law
2005- Ad hoc reviewer, Legal and Criminological Psychology
2007- Ad hoc reviewer, New England Journal of Medicine
2012- Ad hoc reviewer, Psychosomatics
2014- Ad hoc reviewer, Behavioral Science & the Law
2018- Ad hoc reviewer, Journal of Clinical Psychiatry
2018- Ad hoc reviewer, Terrorism & Political Violence

Other Editorial Roles
1993-         Editorial Board, Forensic Column Co-        Harvard Review of Psychiatry
              Editor
2006-2010     Editorial Board, Reviewer                   Terrorism Research
2013-         Field Editor                                Harvard Review of Psychiatry
2014          Guest Editor                                Behavioral Science & the Law Special
                                                          Issue: Terrorism in the 21st Century

Research

2019-         Co-Principal Investigator, with John Horgan, Ph.D. and Kurt Braddock, Ph.D.: The Other
              “Me Too”: A Psychological and Behavioral Analysis of the Roots and Evolution of Male
              Supremacy and the “Incel Rebellion.” Department of Homeland Security Grant

Honors and Prizes
1987          Jonas R. Rappeport       American Academy of Psychiatry      Provides an opportunity for
              Fellowship               and the Law                         outstanding residents with
                                                                           interests in psychiatry and
                                                                           the law to further develop
                                                                           their knowledge and skills
2008          Distinguished Fellow     American Psychiatric Association
                                                  5

                                                                          Evidence Packet P.0218
    Case 2:15-cv-05346-CJC-E Document 433-13 Filed 10/09/20 Page 19 of 54 Page ID
        REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                      #:25298

2007-2010     Knowles Scholar           Harvard College                   Robert R. Barker Fund for
                                                                          Small-Group Instruction
2016-         Best Doctors-Boston     Boston Magazine                     Selected by peers
2017          Distinguished Life      American Psychiatric Association
              Fellow
2018          Cynthia N. Kettyle       Harvard Medical School             Best Teaching of Medical
              Teaching Award                                              Students
              Nominee
2019          Best Doctors in America Teladoc Health                      Selected by peers


Report of Local Teaching and Training
Teaching of Students in Courses
Fall 2005-    “Responsibility, the Brain, and Behavior”   Faculty of Arts and Science, Harvard
2006; 2008-                                               University
2017          Freshman Seminar 25w                        2-hr sessions per week for 13 wks

Spring        “The Terrorist” with Jessica Stern, Ph.D.   Faculty of Arts and Science, Harvard
2014-2016     Freshman Seminar 46K                        University
                                                          2-hr sessions per week for 13 wks

Formal Teaching of Residents, Clinical Fellows and Research Fellows (post-docs)
1989-       “Medical Legal Issues”                      Massachusetts General Hospital
            PGY-II Residents                            Two hour lecture
1989-       “Competency Evaluations”                    Massachusetts General Hospital
            PGY-III Residents                           Three hour lecture
1989-       “Evaluating Decision Making Capacity”       Massachusetts General Hospital
            Psychiatry Consultation Service Trainees    One hour lecture presented three times
                                                        annually
1989-       “Forensic Psychiatry”                       Massachusetts General Hospital and
            Lecture series for General Psychiatry       McLean Hospital
            combined residents
1992-1997   Teaching Medical Students on Core and       Massachusetts General Hospital
            Advanced Psychiatry Rotations               One hour lecture
1995        “Sexual Misconduct”                         Harvard Day Program, Harvard Medical
            Residents in Psychiatry                     School
1997-       Forensic Psychiatry Didactic Series and     Massachusetts General Hospital
            Landmark Case Series                        Two hour lecture
            Forensic Psychiatry Fellows; Post-Doctoral
            Psychologists
2013        “Forensic Psychiatry”                       Massachusetts General Hospital
            Harvard Medical School Rotations            One hour lecture per month


Clinical Supervisory and Training Responsibilities:
1997-2001, Ambulatory Forensic Psychiatry Practice/       One hour per week
2006-         Massachusetts General Hospital
                                                   6

                                                                         Evidence Packet P.0219
    Case 2:15-cv-05346-CJC-E Document 433-13 Filed 10/09/20 Page 20 of 54 Page ID
        REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                      #:25299


Formal Teaching of Peers (e.g., CME and other continuing education courses)
Those presentations below sponsored by outside entities are so noted and the sponsor is identified.
1989            “Ethical Considerations in Nutritional                         Post Graduate Course Lecture
                Support”/Lecturer Postgraduate Course: Advances in             New England Deaconess
                Hyperalimentation                                              Hospital; Boston, MA
1989-1997,      “Forensic Psychiatry: Comprehensive Review and                 Post Graduate Course Lecture
1999-2006       Update”                                                        Massachusetts General Hospital
1989-1991       “Malpractice Risk Reduction in Psychopharmacology”             Post Graduate Course Lecture
                “Psychopharmacology”                                           Massachusetts General Hospital
1990            “Medical Legal Issues I: The Right to Refuse                   Post Graduate Course Lecture
                “Treatment, Restraint, and Guardianship”                       Massachusetts General Hospital
                Emergency Psychiatry and Crisis Intervention”
1990            “Medical Legal Issues II: Commitment, Competence               Post Graduate Course Lecture
                and Confidentiality”                                           Massachusetts General Hospital
                “Emergency Psychiatry and Crisis Intervention”
1990            “Forensic Problems in Adolescent Treatment”                    Post Graduate Course Lecture
                “The Severely Disturbed Adolescent: Evaluation and             Massachusetts General Hospital
                Management”
1990            “Medico-Legal Resistance and Reappraisal of                    Post Graduate Course Lecture
                Informed Consent”                                              Waltham, MA
                “Ethical Issues in Clinical Practice” (Massachusetts
                Mental Health Center)
1992,1994-      “Medical Legal Developments in the Care of the                 Post Graduate Course Lecture
1996            Aged: Recent Developments, Guardianship, and                   Massachusetts General Hospital
                Health Care Proxies”
                “Geriatrics”
1992            “Crisis Intervention and Civil Commitment”                     Post Graduate Course
                “Practical Psychiatry for Legal Professionals”                 Course Director/Lecture
                                                                               Massachusetts General Hospital
1992            “Post Traumatic Stress Disorder”                               Post Graduate Course
                “Practical Psychiatry for Legal Professionals”                 Course Director/Lecture
                                                                               Massachusetts General Hospital
1992            “Informed Consent and Competency: A Clinical                   Post Graduate Course
                Perspective”                                                   Course Director/Lecture
                 “Practical Psychiatry for Legal Professionals”                Massachusetts General Hospital
1992             “The Mental Health System: Diagnostic and                     Post Graduate Course
                Treatment Standards”                                           Course Director/Lecture
                 “Practical Psychiatry for Legal Professionals”                Massachusetts General Hospital
1992            “The Battered Women’s Syndrome” with Julia Reade,              Lecture
                M.D.                                                           Massachusetts General Hospital
                Psychiatry and the Law Seminar Series
1992            “Post Traumatic Stress Disorder in Court” with Bessel          Lecture
                van der Kolk, M.D.                                             Massachusetts General Hospital
                Psychiatry and the Law Seminar Series
1993             “Medical Legal Issues in Treating Personality                 Post Graduate Course Lecture
                Disorders”                                                     Course Director
                                                         7


                                                                                    Evidence Packet P.0220
    Case 2:15-cv-05346-CJC-E Document 433-13 Filed 10/09/20 Page 21 of 54 Page ID
        REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                      #:25300

              “Treating Personality Disorders”                     Massachusetts General Hospital
1993          “Informed Consent as Risk Management: Do’s and Do Post Graduate Course Lecture
              Not’s”                                               Boston, MA
              “Liability Prevention for Medical and Surgical
              Practitioners: Trends and Update, and Doctors and
              Nurses in Court: A Basic Survival Guide”
              (Massachusetts Mental Health Center)
1993          “Understanding the Legal Process: Defendant and Fact Post Graduate Course Lecture
              Witness”                                             Boston, MA
              “Liability Prevention for Medical and Surgical
              Practitioners: Trends and Update, and Doctors and
              Nurses in Court: A Basic Survival Guide”
              (Massachusetts Mental Health Center)
1993          “Fundamentals of Informed Consent”                   Post Graduate Course Lecture
              “Malpractice in the 1990’s Trends and Update, and    Boston, MA
              Doctors and Nurses in Court: A Basic Survival Guide”
              (Massachusetts Mental Health Center)
1993          “The Legal Process: Roles of the Clinician in the    Post Graduate Course Lecture
              Courtroom”                                           Boston, MA
              “Malpractice in the 1990’s Trends and Update, and
              Doctors and Nurses in Court: A Basic Survival Guide”
              (Massachusetts Mental Health Center)
1993          “Forensic Issues in Post Traumatic Stress Disorder”  Post Graduate Course Lecture
              “Psychological Trauma: Maturation Processes and      Boston, MA
              Therapeutic Interventions”
              (Massachusetts Mental Health Center)
1993-2012     “Liability Prevention in Psychopharmacology”         Post Graduate Course Lecture
              “Psychopharmacology”                                 Massachusetts General Hospital
1994          “Witness for What? Roles for the Clinician in the    Post Graduate Course Lecture
              Courtroom”                                           Boston, MA
              “The Clinician in Court: A Survival Guide”
              (Massachusetts Mental Health Center)
1994          “Working with your Attorney in Mental Health”        Post Graduate Course Lecture
              “The Clinician in Court: A Survival Guide”           Boston, MA
              (Massachusetts Mental Health Center)
1994          “Medical Legal Issues I: Commitment, Restraint,      Post Graduate Course Lecture
              Confidentiality, and the Duty to Protect”            Massachusetts General Hospital
              “Emergency Psychiatry: Managing the Alternatives”
1994          “Medical Legal Issues II: Competency, Guardianship, Post Graduate Course Lecture
              and the Right to Refuse Treatment”                   Massachusetts General Hospital
              “Emergency Psychiatry: Managing the Alternatives”
1995          “Medical Legal Aspects of Working with Character     Post Graduate Course Lecture
              Disordered Patients”                                 Massachusetts General Hospital
              “Treating Personality Disorders”
1995-1996,    “Forensic Issues in Pediatric and Adolescent         Post Graduate Course Lecture
1998, 2012,   Psychopharmacology”                                  Massachusetts General Hospital
2014, 2016    “Child and Adolescent Psychopharmacology”
1996          “Fact Witness, Expert Witness, or Defendant: Your    Post Graduate Course Lecture
                                                8

                                                                       Evidence Packet P.0221
       Case 2:15-cv-05346-CJC-E Document 433-13 Filed 10/09/20 Page 22 of 54 Page ID
           REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                         #:25301

              Possible Roles in the Court Setting”                   Boston, MA
              “Liability Prevention for Mental Health Clinicians:
              The Mental Health”
              (Massachusetts Mental Health Center)
1997-2018     “Legal Issues in Treating Individuals with ADHD”       Post Graduate Course Lecture
(presented    “Attention Deficit Hyperactivity Disorder Across the   Massachusetts General Hospital
every other   Lifespan”
year)
1997          “Medical Legal Issues: Prescribing During Pregnancy,   Post Graduate Course Lecture
              Competency, Rights of the Fetus”                       Massachusetts General Hospital
              “Psychiatric Disorders Associated with Female
              Reproductive Function”
1997          “Critical Transitions in the Workplace”                Post Graduate Course Lecture
              “Crisis Points in Adult Life”                          Massachusetts General Hospital
1998          “Doctors in Danger: Violence Against Physicians”       Lecture
              “Ethics Forum”                                         Harvard Medical School
2003, 2005    “Legal and Ethical Issues in the Use of Alternative    Post Graduate Course Lecture
              Remedies”                                              Massachusetts General Hospital
              “Natural Remedies for Psychiatric Disorders:
              Considering the Alternatives”
2005           “Behavioral Health Issues in the Corporate            Postgraduate Education Course
              Environment”                                           Section Chief/Lecture
               “The Global Clinic: Healthcare Management for         Partners Healthcare/Brigham and
              Physician Executives”                                  Women’s Hospital/Massachusetts
                                                                     General Hospital
2005           “Executives in Trouble: Identification and            Postgraduate Education Course
              Intervention”                                          Section Chief/Lecture
              “The Global Clinic: Healthcare Management for          Partners Healthcare/Brigham and
              Physician Executives”                                  Women’s Hospital/Massachusetts
                                                                     General Hospital
2005          “Realistic Approaches to Stress Management”            Postgraduate Education Course
              “The Global Clinic: Healthcare Management for          Section Chief/Lecture
              Physician Executives”                                  Partners Healthcare/Brigham and
                                                                     Women’s Hospital/Massachusetts
                                                                     General Hospital
2005           “Stress and Trauma in the Post-9/11 Business World”   Postgraduate Education Course
              “The Global Clinic: Healthcare Management for          Section Chief/Lecture
              Physician Executives”                                  Partners Healthcare/Brigham and
                                                                     Women’s Hospital/Massachusetts
                                                                     General Hospital
2006          “Mad, Bad, or Something Else”                          Post Graduate Course Lecture
              “Anger, Irritability, and Aggression”                  Massachusetts General Hospital
2007          “Violence at Work and School: What is the Role of      Course Director/Panelist
              Mental Illness?”                                       Massachusetts General Hospital
                                                                     Psychiatry Academy PsychLINK
                                                                     Broadcast
2014          “Violence Risk Assessment in Clinical Practice”        Post Graduate Course Lecture
              “Child and Adolescent Psychopharmacology”              Massachusetts General Hospital
                                                  9

                                                                         Evidence Packet P.0222
     Case 2:15-cv-05346-CJC-E Document 433-13 Filed 10/09/20 Page 23 of 54 Page ID
         REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                       #:25302

2015-           “Violence Risk Assessment in Clinical Practice”                Post Graduate Course Lecture
                “Attention Deficit Hyperactivity Disorder Across the           Massachusetts General Hospital
                Lifespan”
2016            “Legal Aspects at the End of Life: Especially                  Post Graduate Course Lecture
                Withholding and Withdrawing Life Sustaining                    Harvard Medical School Center
                Treatments”                                                    for Palliative Care
                “Practical Aspects of Palliative Care”
2017-           “Law & Psychiatry: Practical Guidelines for                    Post Graduate Course Lecture
                Clinical Practice”                                             Massachusetts General Hospital



Local Invited Presentations
Those presentations below sponsored by outside entities are so noted and the sponsor is identified.

1989            “Ethical Considerations in Nutritional Support”/Lecturer
                Postgraduate Course: Advances in Hyperalimentation, New England Deaconess Hospital;
                Boston, MA
1989            “Risk Management in Inpatient Psychiatry”/Grand Rounds
                Department of Psychiatry, Mt. Auburn Hospital; Cambridge, MA
1992            “Health Care Proxies and Psychiatry: Defining a Role”/Grand Rounds
                Department of Psychiatry, Massachusetts General Hospital
1993            “The Right to Refuse Treatment”/Grand Rounds
                Department of Psychiatry, Beth Israel Hospital
1994            “Liability Issues in Civil Commitment”/Grand Rounds
                Department of Psychiatry, McLean Hospital
1995            “Informed Consent”/Grand Rounds
                Massachusetts Eye and Ear Infirmary
1995            “Patterns of Behavior in Perpetrators of Domestic Violence”/Grand Rounds
                Department of Psychiatry, Massachusetts General Hospital
1995            “Health Care Violence: Trends and Strategies”/Lecturer
                Presented to physicians and staff, Risk Management Foundation of the Harvard Medical
                Institutions at New England Deaconess Hospital
1998            “Clinical Assessment of Threatening Behavior”/Grand Rounds
                Department of Psychiatry, Massachusetts General Hospital
1998            “Evaluation of Decision-Making Capacity”/Grand Rounds
                Department of Palliative Care Service, Massachusetts General Hospital
1998            “Informed Consent: Theory and Practice”/Grand Rounds
                Department of Anesthesia, Massachusetts General Hospital
1998            “Clinical Assessment of Threatening Behavior”/Grand Rounds
                Department of Psychiatry, Massachusetts General Hospital
1998            “Doctors in Danger: Violence Against Physicians”/Lecturer
                Harvard Medical School Ethics Forum; Boston, MA
1999            “Medical Legal Issues”/Lecturer
                Intern Retreat; Boston, MA (Partners HealthCare System Graduate Medical Education
                Committee)
1999            “Confidentiality and Conflict: Evaluating the High Profile Individual”/Grand Rounds
                Department of Psychiatry, Massachusetts General Hospital
                                                      10

                                                                                    Evidence Packet P.0223
    Case 2:15-cv-05346-CJC-E Document 433-13 Filed 10/09/20 Page 24 of 54 Page ID
        REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                      #:25303

1999           “Sexual Harassment”/Grand Rounds
               Department of Surgery, Massachusetts General Hospital
1999-2000      “Sexual Harassment”/Grand Rounds
               Department of Dermatology, Massachusetts General Hospital
1999           “Sexual Harassment”/Grand Rounds
               Department of Nursing, Massachusetts General Hospital
1999           “Sexual Harassment”/Grand Rounds
               Department of Obstetrics and Gynecology, Massachusetts General Hospital
2000           “Problems and Pitfalls in High Profile Evaluations”/Lecturer
               Forensic Psychiatry Interest Group; Boston, MA (Harvard Medical School Consolidated
               Department of Psychiatry)
2000           “Medical Legal Risks: Will I Be Sued?”/Lecturer
               Partners HealthCare System Intern Retreat; Boston, MA
2000           “Forensic Psychiatry”/Lecturer
               Psychiatry Interest Group; Boston, MA (Harvard Medical School Consolidated
               Department of Psychiatry)
2000           “Sexual Harassment”/Grand Rounds
               Department of Anesthesia, Massachusetts General Hospital
2000           “Evaluating and Treating the High Profile Patient”/Lecturer
               Grand Rounds, McLean Hospital
2001           “Liability Risks in Psychopharmacology”/Grand Rounds
               Department of Psychiatry, Mt. Auburn Hospital; Cambridge, MA
2001           “Sexual Harassment”/Grand Rounds
(presented     Department of Pathology, Massachusetts General Hospital
in April and
October)
2001           “Violence in the Workplace”/Lecturer
               Department of Psychiatry, Beth Israel Deaconess Medical Center
2003           “Relationships and Boundaries in the Workplace”/Lecturer
               Division of Medical Oncology, Massachusetts General Hospital
2004           “Evaluating Decision Making Capacity”/Grand Rounds
               Palliative Care Service, Massachusetts General Hospital
2006           “Evaluating Decision Making Capacity at the End of Life”/ Grand Rounds
               Palliative Care Service, Massachusetts General Hospital
2006           “Physician Health and the Changing Face of Medicine”/Grand Rounds
               Department of Anesthesia, Beth Israel Deaconess Medical Center
2006           “Physician Health and the Changing Face of Medicine”/Grand Rounds
               Department of Obstetrics & Gynecology, Beth Israel Deaconess
2007           “Liabilities and Legalities of Supervision”/Lecturer
               Postgraduate Course: Supervision, Cambridge Health Alliance; Boston, MA
2008           “Navigating Legal Issues Related to Patient Care and Autonomy”/Lecture
               Massachusetts General Hospital; Boston, MA (Mood and Anxiety Disorders Institute)
2013           “Ethical and Moral Values in Writing and Publishing” with James Silver/Lecturer
               Achieving Healthcare Leadership Through Writing and Publishing; Cambridge, MA
               (Harvard Medical School)
2013           “Violence Risk Assessment: Current Knowledge and Clinical Dilemmas”/Grand Rounds
               McLean Hospital; Belmont, MA
2013           “Almost a Psychopath: Origins and Impact of Dark Side Human Behavior”/Lecturer
                                                 11

                                                                        Evidence Packet P.0224
       Case 2:15-cv-05346-CJC-E Document 433-13 Filed 10/09/20 Page 25 of 54 Page ID
           REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                         #:25304

              Russell Museum of Medical Innovation; Boston, MA (Massachusetts General Hospital)
2013-2014     “Structured Communication Exercise: The Angry Patient”/Co-Facilitator with Marshall
              Forstein, M.D.
              Palliative Care for Hospitals and Intensivists; Boston, MA (Harvard Medical School)
2014          “Legal Issues in the Treatment of Patients with Autism Spectrum Disorders”/Lecturer
              Autism Spectrum Disorder Across the Lifespan; Cambridge, MA (Massachusetts General
              Hospital Psychiatry Academy)
2014          “Violence Risk Assessment On and Off Campus”/Grand Rounds
              Harvard University Health Services; Cambridge, MA
2015          “Violence and Risk Assessment in Clinical Practice”/Lecturer with Robert C. Lewis
              Attention Deficit Hyperactivity Disorder Across the Lifespan; Boston, MA (Massachusetts
              General Hospital Psychiatry Academy)
2015          “Legal Issues and ADHD: Selected Topics”/Lecturer
              Attention Deficit Hyperactivity Disorder Across the Lifespan; Boston, MA (Massachusetts
              General Hospital Psychiatry Academy)
2015          “Legal Issues in Treating Individuals with ASD”/Lecturer
              Autism Spectrum Disorder Across the Lifespan; Boston, MA (Massachusetts General
              Hospital Psychiatry Academy)
2016          “Ideas or Illness: Pathways to Violence”/Speaker
              7th Annual Harvard Thinks: Harvard Thinks Global: Addressing a World in Crisis;
              Cambridge, MA (Harvard College Events Board)
2016          “Building Resiliency in an Age of Terrorism: Public Health Perspectives”/Speaker
              The Forum: Harvard T.H. Chan School of Public Health (PRI’s The World &WGBH)
2016          “Violent Extremism: A Clinical Review”/Lecturer
              Violent Extremism Awareness for Crisis Intervention Specialists, Clinicians and other
              Behavioral Health Experts; Springfield, MA (hosted by Behavioral Health Network, Inc
              and sponsored by U.S. Attorney’s Office for the District of Massachusetts)
2016          “Legal Issues in Treating Individuals with ASD”/Lecturer
              Autism Spectrum Disorder Across the Lifespan; Boston, MA (Massachusetts General
              Hospital Psychiatry Academy)
2017          “Insider Threat: Lessons from Amerithrax”/Lecturer; Boston, Massachusetts (Association
              of Threat Assessment Professional New England Chapter)
2017          “Targeted Violence Against Police”/Lecturer; Boston, MA (Fidelity Investments Annual
              Police Chiefs Luncheon)
2017          “Declining Performance: Assessing Fitness for Practice”/Lecturer; Boston, MA (American
              Society for Anesthesiology)
2016          “Mobilizing to Violence: What Does It Look Like?”/Panelist National Security
              Conference; Cambridge, Massachusetts (Office of the United States Attorney, Boston)
2016          “Delusion, Denial, Extremist Belief: Diagnoses or Distinctions without a Difference”/
              Lecturer; Boston, MA (Association of Threat Assessment Professionals New England
              Chapter)
2017          “Trauma in Correctional Populations: Demographics, Predisposition, and
              Outcomes”/Lecturer
               PREA Conference, Boston, MA (Massachusetts Department of Corrections)
2017          “Assessing Violence Risk”/Lecturer
              Mental Illness—Beyond the Basics; Boston, MA (Commonwealth of Massachusetts
              Executive Office of the Trial Court)
2018          “Best Practices for Prevention and Intervention for School and Campus Violence”/Lecturer
                                                 12

                                                                          Evidence Packet P.0225
    Case 2:15-cv-05346-CJC-E Document 433-13 Filed 10/09/20 Page 26 of 54 Page ID
        REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                      #:25305

                Boston, MA (Cambridge Health Alliance Continuing Medical Education Course)
2018            “Violence, Fraud, and Public Shaming: The Evolving Nature of Insider Threats”/Lecturer
                Boston, MA International Security Management Association 2018 Meeting and 35 th
                Anniversary.




Report of Regional, National and International Invited Teaching and
Presentations
Invited Presentations and Courses
Regional
Those presentations below sponsored by outside entities are so noted and the sponsor is identified.

1990            “Medico-Legal Resistance and Reappraisal of Informed Consent”/Lecturer
                Postgraduate Course: Ethical Issues in Clinical Practice, Massachusetts Mental Health
                Center; Waltham, MA
1990            “New Developments in the Duty to Protect”/Grand Rounds
                Department of Psychiatry, Rogers Veterans Administration Hospital; Bedford, MA
1990            “Ethical Considerations in Total Parental Nutrition”/Lecturer
                Charlton Memorial Hospital; Fall River, MA
1993            “Health Care Proxies and Psychiatry: Defining a Role”/Grand Rounds
                Norwood Hospital; Norwood, MA
1993            “Liability Issues in Case Management”/Lecturer
                Massachusetts Department of Mental Health, South Shore Mental Health Center; Quincy,
                MA
1993            “Men Who Murder: Domestic Violence in Massachusetts 1992-1993”/Lecturer
                Families in Crisis: Family Violence from a Clinical, Legal, and Cultural Perspective, Holy
                Family Hospital; Andover, MA (Center for Behavioral Medicine)
1994            “Informed Consent”/Grand Rounds
                Department of Medicine, Lawrence General Hospital; Lawrence, MA
1998            “Treating the Impaired Professional”/Grand Rounds
                Department of Psychiatry, North Shore Medical Center; Lawrence, MA
2001            “Informed Consent and the Incompetent Patient”/Lecturer
                Inaugural Peter Mencher, M.D. Memorial Lecture, Winchester Hospital; Winchester, MA
2001            “Assessing and Managing Violence in the Workplace”/Lecturer
                Cambridge Hospital Conference: Violence in Clinical Practice; Boston, MA
2003            “Risk Management in Psychiatry”/Grand Rounds
                Department of Psychiatry, New England Medical Center; Boston, MA
2005            “Informed Consent and the Mentally Ill”/Grand Rounds
                Edith Nourse Rogers Memorial Veterans Hospital; Bedford, MA
2005            “Meaningful Methods for Approaching and Assisting a Physician in Need”/Lecturer
                Caring for the Caregivers V: Responding to the Changing Culture of Medicine; Waltham,
                MA (Physician Health Services, Massachusetts Medical Society)
2006            “ADA Accommodations for Mental Health Issues”/Lecturer
                Woburn, MA (Massachusetts Occupational Health Nurses Association)
2008            “Dealing with the Angry Physician”/Lecturer
                                                        13

                                                                                    Evidence Packet P.0226
       Case 2:15-cv-05346-CJC-E Document 433-13 Filed 10/09/20 Page 27 of 54 Page ID
           REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                         #:25306

               The 4th Annual Ellison Pierce Symposium, Positioning Your OR’s for the Future; Boston,
               MA (Boston University School of Medicine)
2009           “Terrorism and the Behavioral Sciences”/Grand Rounds
               Butler Hospital, Brown University School of Medicine; Providence, RI
2009           “Challenges in Assessing the PHS-Referred Physician”/Lecturer and Panel Member
               Caring for the Caregivers; Waltham, MA (Physician Health Services, Massachusetts
               Medical Society)
2009           “Dealing with the Difficult Practitioner”/Lecturer
               The 5th Annual Ellison Pierce Symposium, Positioning Your OR’s for the Future; Boston,
               MA (Boston University School of Medicine)
2012           “Assessing Decision Making Capacity at the End of Life”/Lecturer
               Cambridge Health Alliance; Cambridge, MA
2014           “Violence Risk Assessment: Current Knowledge and Clinical Dilemmas”/Grand Rounds
               Department of Psychiatry, Boston Medical Center; Boston, MA
2014           “Almost a Psychopath: Origins and Impact of Dark Side Human Behavior”/Lecturer
               Boston, MA (Boston Odontological Society)
2014           “Selected Issues in Risk Management”/Grand Rounds
               Westwood Lodge Hospital; Westwood, MA
2015           “Newton Wellesley Hospital Threat Management Team Training”/Lecturer
               Newton Wellesley Hospital; Newton, MA
2017           “Violence Against Judges”/Panelist
               Judicial Security Seminar; Worcester, MA (Trial Court Security Department,
               Commonwealth of Massachusetts)
2017           “Fundamentals of Threat Assessment for Mental Health Professionals”/Lecturer; Reading,
               MA (U.S. Attorney’s Office and New England Chapter of the Association of Threat
               Assessment Professionals)
2017            “Workplace Violence: What Role for Mental Illness?”/Lecturer and Discussant; Medford,
                MA Workplace Violence and Mental Illness (Middlesex District Attorney’s Office and
                Hallmark Health)
2017            “Violence Risk Assessment vs. Threat Assessment”/Lecturer
               Improving Behavioral Health Services for Patients in the Emergency Department;
               Burlington, MA (Massachusetts Hospital Association)
2018           “Mental Illness and Violent Crime”/Lecturer Winchester, MA
               Grand Rounds, (Winchester Hospital)
2018           “Why and how terrorists change tactics”/Lecturer Boston, MA Advanced Development for
               Security Applications (ADSA) Workshop 19: Rapid Response to an Adapting Adversary
               (Awareness and Localization of Explosives-Related Threats, Northeastern University)
2018           “Mental Illness in Primary Care Patients: Assessing Suicide Risk and Violence
               Prevention” Needham, MA (Beth Israel Deaconess-Needham)

National
Those presentations below sponsored by outside entities are so noted and the sponsor is identified.

1988           “C-Section in a Dying Woman”/Lecturer
               American Academy of Psychiatry and the Law Annual Meeting; San Francisco, CA
1989           “HIV and the Criminal Law”/Lecturer
               American Academy of Psychiatry and the Law Annual Meeting; Washington, DC
                                                 14

                                                                             Evidence Packet P.0227
       Case 2:15-cv-05346-CJC-E Document 433-13 Filed 10/09/20 Page 28 of 54 Page ID
           REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                         #:25307

1991          “Forensic Psychiatry”/Lecturer
              Vista Hill Foundation Course: Frontiers in Administrative Psychiatry; San Diego, CA
1993          “Professional Training: Recognition of Signs”/Lecturer
              Healing Family Violence: The Fourth Annual McGuire Memorial Conference on Family
              Violence; Billings, MO
1993          “Application of Montana Domestic Abuse Law”/Lecturer
              Healing Family Violence: The Fourth Annual McGuire Memorial Conference on Family
              Violence; Billings, MO
1994          “Medical Malpractice: How Not to Get Sued”/Lecturer
              Dermatology: Financial and Managerial Practices; Orlando, FL
1995          “Clinicians in Court”/Grand Rounds
              Hillside Hospital, Long Island Jewish Medical Center; Glen Oaks, NY
1995          “A Clinical Approach to Traumatic Memory”/Lecturer
              American Psychiatric Association Annual Meeting; Miami, FL
1995          “Psychiatry and the Law”/Lecturer
              Tulane University Medical School Course: New Dimensions in Mental Health
              Administration; New Orleans, LA
1996          “Violence, Disability, and Forensic Psychiatry in the Workplace”/Lecturer
              Academy of Organizational and Occupational Psychiatry Annual Meeting; Tucson, AZ
1996          “Psychiatric Fitness for Duty Exams”/Lecturer
              Annual Meeting of the American College of Occupational and Environmental Medicine;
              San Antonio, TX
1996          “Traumatic Recollections: Medical-Legal Issues”/Lecturer
              American Psychiatric Association Annual Meeting; New York, NY
1996-1999     Course Director, Lecturer: “Medical and Legal Aspects of Assessment in the Workplace”
              American Psychiatric Association Annual Meeting; Various Locations throughout the U.S.
              and Canada
1997          “Beyond Sensationalism: The Role of Organizational Psychiatry in Workplace
              Violence”/Lecturer
              Academy of Organizational and Occupational Psychiatry Annual Meeting; Orlando, FL
1997          “Organizational Pathology and Individual Disability”/Lecturer
              American Academy of Psychiatry and the Law Annual Meeting; Denver, CO
1998          “Assessing Psychiatric Disorders in the Employment Setting”/Lecturer
              American Occupational Health Conference; Boston, MA
1998          “Expert Testimony in Light of GE v. Joiner and Daubert”/Lecturer
              American Academy of Psychiatry and the Law Annual Meeting; New Orleans, LA
1999          “Fundamentals of the ADA and FMLA”/Lecturer
              Annual Meeting of the Academy of Organizational and Occupational Psychiatry;
              Washington, D.C.
1999          “Risk Management in Psychopharmacology”/Lecturer
              Continuing Education Course; Syracuse, New York (State University of New York Health
              Science Center)
1999          “Treatment and Assessment of Disability”/Lecturer
              American Psychological Association and the National Institute of Occupational Safety and
              Health: Work, Stress, and Health ’99: Organization of Work in a Global Economy;
              Baltimore, MD
2000          “Limiting Liability in Psychopharmacology”/Lecturer
              Madison, WI (University of Wisconsin Medical School & Madison Institute of Medicine)
                                                 15

                                                                          Evidence Packet P.0228
       Case 2:15-cv-05346-CJC-E Document 433-13 Filed 10/09/20 Page 29 of 54 Page ID
           REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                         #:25308

2000          “Consulting in the Public eye: The Challenge of the High Profile Evaluation”/Lecturer
              Academy of Organizational and Occupational Psychiatry Annual Meeting; San Diego, CA
2000          “ADA and FMLA Update”/Lecturer
              Academy of Organizational and Occupational Psychiatry Annual Meeting; San Diego, CA
2000          “Victims in the Workplace: Awful and Optimal Outcomes”/Lecturer
              APA Committee on Psychiatry in the Workplace Workshop: American Psychiatric
              Association Annual Meeting; Chicago, IL
2000          “Assessment and Management of Violence in the Workplace”/Lecturer
              American Psychiatric Association Annual Meeting; Chicago, IL
2000          “Limiting Liability in Psychopharmacology”/Lecturer
              University of Wisconsin Medical School and the Madison Institute of Medicine; Madison,
              WI
2000          “Liability in Psychopharmacology: Old and New Issues in 2000”/Lecturer
              Puerto Rico Psychiatric Convention 2000; Rio Grande, PR
2001          “Evaluating Disruptive Physicians”/Panel Chair and Lecturer
              American Academy of Psychiatry and Law Annual Meeting; Boston, MA
2002          “Helping Organizations Cope with the Threat of Terrorism”/Lecturer
              Academy of Organizational and Occupational Psychiatry Annual Meeting; San Diego, CA
2002          Course Director, Lecturer: “Core Competencies in Workplace Psychiatry” American
              Psychiatric Association Annual Meeting; Philadelphia, PA
2002          “Legal Issues and Attention Deficit Hyperactivity Disorder/Grand Rounds
              New York University Child Study Center; New York, NY
2002          “Disaster, Terror and Trauma in the Workplace: What We Knew Before 9/11 and What
              We Have Learned Since”/Panelist
              American Psychiatric Association; Washington, D.C. (Substance Abuse and Mental Health
              Services Administration of the U.S. Department of Health and Human Services)
2002          “Fundamentals of Threat Assessment”/Lecturer
              Academy of Organizational and Occupational Psychiatry Annual Meeting; San Diego, CA
2003          “Establishing the Relationship: Expectations and Contracts”/Lecturer
              Annual Meeting of the Academy of Organizational and Occupational Psychiatry;
              Washington, D.C.
2003          “Implementing Interventions”/Lecturer
              Academy of Organizational and Occupational Psychiatry Annual Meeting; Washington,
              D.C.
2004          “Fitness for Duty Executives and Professionals”/Lecturer
              Academy of Organizational and Occupational Psychiatry Annual Meeting; San Diego, CA
2004          “The Assessment of Violence Potential in the Workplace”/Lecturer
              Academy of Organizational and Occupational Psychiatry Annual Meeting; San Diego, CA
2004          “Organizational Response to Epidemics and Bioterrorism”/Lecturer
              Academy of Organizational and Occupational Psychiatry Annual Meeting; San Diego, CA
2005          “Evaluating Decision Making Capacity at the End of Life”/Grand Rounds
              Zucker Hillside Hospital, Long Island Jewish Medical Center; Glen Oaks, NY
2005          “Fitness for Duty Executives and Professionals”/Lecturer
              Academy of Organizational and Occupational Psychiatry Annual Meeting; Washington,
              D.C.
2005          “The Assessment of Violence Potential in the Workplace”/Lecturer
              Academy of Organizational and Occupational Psychiatry Annual Meeting; Washington,
              D.C.
                                                16

                                                                         Evidence Packet P.0229
       Case 2:15-cv-05346-CJC-E Document 433-13 Filed 10/09/20 Page 30 of 54 Page ID
           REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                         #:25309

2005          “The Evaluation of Disruptive Physicians” with Julia Reade, M.D./Lecturer
              Academy of Organizational and Occupational Psychiatry Annual Meeting; Washington,
              D.C.
2005          “Disruptive Doctors: Experience and a Sample from the Northeast” with Julia Reade,
              M.D./Lecturer
              The Disruptive Individual in Hospital and Medical Staff Relations; Palo Alto, CA (Center
              for Psychiatry and the Law, Stanford Medical School)
2005          “Disruptive Physicians: Characteristics of a Sample and an Approach to Evaluations” with
              Julia Reade, M.D./Lecturer
              New Hampshire Physician Health Program; Concord, NH
2006          “Organizational Crises: Managing Mergers, Corporate Downsizing, & Outsourcing to
              Minimize Mental Health Disruption to the Workforce”/Panel Chair
              World Congress Leadership Summit on Cost-Appropriateness of Behavioral Health and
              Wellness; Baltimore, MD
2006          “Current Status of the Duty to Protect”/Lecturer presented on behalf of James C. Beck
              Annual Meeting of the American Academy of Psychiatry and the Law Annual Meeting;
              Chicago, IL
2006          “Limits on Confidentiality in Employment Evaluations”/Workshop Chair & Lecturer
              American Academy of Psychiatry and the Law Annual Meeting; Chicago, IL
2007          “Managing Disruptive Behavior: Differential Diagnosis, Organizational Issues, and
              Barriers to Change”/Lecturer and Panelist
              Joint Session of the Federation of State Physician Health Programs and the Federation of
              State Medical Boards; San Francisco, CA
2008          “Misuse of Biological Agents: Risk Factors and Behavioral Indicators”/Lecturer and
              Panelist
              Biodefense and Emerging Disease Research Meeting; Baltimore, MD (American Society
              for Microbiology)
2008          “Liability Prevention in Psychopharmacology”/Lecturer
              Psychopharmacology Updates: A Comprehensive Review of Evidence-Based Approaches;
              New York, NY (Massachusetts General Hospital and Mt. Sinai School of Medicine)
2008          “Fitness for Duty Evaluations: When and How”/Lecturer
              General Motors Health Services-2008 Occupational Medicine Symposium; Cincinnati, OH
2008          “Diagnosis and Treatment of Depression”/Lecturer
              General Motors Health Services-2008 Occupational Medicine Symposium; Cincinnati, OH
2009          “Capacity Assessments for Medical Decisions on the Inpatient Unit”/Lecturer
              American Academy of Psychiatry and the Law Annual Meeting; Baltimore, MD
2012          “The Amerithrax Case”/Lecturer with Gregory Saathoff, MD, Christopher Holstege, MD,
              David William
              Internal Medicine Grand Rounds, University of Virginia School of Medicine;
              Charlottesville, VA
2013          “Challenges of Personnel Suitability and Reliability in Active Research Programs: An
              Overview”/Lecturer
              Bridging Science and Security for Biological Research: Personnel Security Programs;
              Washington, D.C. (American Association for the Advancement of Science, Association of
              American Universities, Association of Public and Land Grant Universities, and the Federal
              Bureau of Investigation)
2014          “Civil Commitment: Policy Considerations and Mass Violence”/Lecturer
              Saint Elizabeths Hospital Annual Forensic Conference: Involuntary Civil Commitment,
                                                  17

                                                                           Evidence Packet P.0230
       Case 2:15-cv-05346-CJC-E Document 433-13 Filed 10/09/20 Page 31 of 54 Page ID
           REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                         #:25310

               Updates and Controversies; Washington, D.C. (Saint Elizabeths Hospital)
2014           “Assessing Violence Risk in Threatening Communications”/Lecturer with Kimberly A.
               Glasgow
               Workshop on Computational Linguistics and Clinical Psychology; Baltimore, MD
               (Association for Computational Linguistics)
2014           “Selected Medical Legal Issues in State Department Psychiatry”/Lecturer
               The State of Psychiatry 2014; Boston, MA (Invited and developed by United States
               Department of State and held at Massachusetts General Hospital)
2015           “Safeguarding the Research and Educational Environment at U.S. Universities: Addressing
               Potential Personnel Security Risks in A Multidisciplinary Research
               Environment”/Participant
               Washington, D.C. (Gryphon Scientific, American Association for Advancement in
               Science, Federal Bureau of Investigation)
2015           “Transforming Counter-Terrorism Policy by Researching Religious Justifications of
               Violence: Three Cases of Islamist Terrorism”/Speaker with Neil Aggarwal and John
               Horgan
               “Transforming Policy and Practice for Culturally Competent Mental Health Care”
               Minneapolis, MN (Society for the Study of Society & Culture)
2016-2019      “Sexual Harassment”/Lecturer
               St. Elizabeths Hospital, Washington, DC
2016           “Fundamentals of Threat Assessment”/Lecturer Portsmouth, NH (State Street Global
               Security Summit)
2016-2019      “Legal Issues in Threat Assessment and Management”/Lecturer with Rachel Solov and
               Molly Amman; Anaheim, CA Threat Management Conference (Association of Threat
               Assessment Professionals)
2017           “Targeted Violence Against Police Officers: A Case Example”/Lecturer Houston, Texas
               (Association of Threat Assessment Professionals Texas Chapter)
               2017“Targeted Violence Against Police Officers: A Case Example”/Lecturer Washington,
               DC; (Association of Threat Assessment Professionals Washington, DC Chapter)
2018          “Frontiers of Liability in Workplace Mass Shootings”/Lecturer with Richard Hines and
               Robert Foster; Orlando, FL (Association of Threat Assessment Professionals Winter
               Meeting)
2018           “Basics of Student Threat Assessment”/Lecturer, Trainer with Stephanie Leite. Bangor,
               ME (A day-long training for the Co-Occurring Collaborative Serving Maine)
2018           “Insider Threat”/Lecturer. Quantico, VA (Federal Bureau of Investigation Domestic
               Security Executive Academy-XV)
2018          “Biosecurity Issues”/Panelist Washington, DC (Georgetown University Biohazardous
               Threat Agents and Emerging Infectious Diseases (BHTA) Program)
2018           “Insider Threats in Times of Change”/Lecturer Nyskayuna, NY (General Electric
               Company Security, Risk, Crisis Management Corporate Executive Council)
2018           “Fundamentals of Threat Assessment”/Lecturer, with John Rozel Austin, TX (American
               Academy of Psychiatry and the Law Annual Meeting)
2018           “Insider Threat”/Lecturer Washington, DC (Second China-U.S. Track II Dialogue on
               Nuclear Security; Organized by the Nuclear Threat Initiative (NTI) and the
               China Arms Control and Disarmament Association (CACDA))
2019           “Fundamentals of Threat Assessment and Management”/Lecturer Augusta, ME (A day-
               long training for the University of Maine System)

                                                  18

                                                                          Evidence Packet P.0231
       Case 2:15-cv-05346-CJC-E Document 433-13 Filed 10/09/20 Page 32 of 54 Page ID
           REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                         #:25311

2019            “Insider Threat” Hoover Institute, Stanford University, Palo Alto, California (NC-3 and
                Global Stability, sponsored by the Nautilus Institute and the MacArthur Foundation)
2019            “WMD and Insider Threat: Who Would Do Such a Thing?”/Lecturer Washington, DC
                (Nuclear Threat Initiative Seminar Series)
2019            “Challenges with Mental Health in Investigations”/Lecturer-Panelist Washington, DC
                (Federal Bureau of Investigation National Joint Terrorism Task Force Conference)
International
1999            “Stress, Suicide, and Work”/Key Note Address
                Stress and Suicide in the Workplace Conference; Tokyo, Japan (Japanese Society of
                Occupational Mental Health and the Society of Stress Research)
2001            “Confidentiality and the Media: The Mike Tyson Case”/Lecturer
                Royal College of Psychiatrists Faculty of Forensic Psychiatry; Brighton, England
2002            “Protecting the Rights of the Mentally Ill: Legislative, Regulatory and Litigation-Based
                Approaches”/Keynote Address
                Annual Meeting of the Japanese Society of Social Psychiatry; Chiba City, Japan
2002            “Protecting Patients’ Rights”/Lecturer
                Chichibu Mental Hospital; Chichibu, Japan
2002            “Informed Consent and the Right to Refuse Treatment”/Lecturer
                Kijima Mental Hospital; Kijima, Japan
2002            “Posttraumatic Stress Disorder”/Lecturer
                Asaka Hospital; Koriyama, Fukushima Prefecture, Japan
2002            “Involuntary Treatment and Hospitalization: Ethical, Legal and Clinical
                Guidelines”/Lecturer
                Symposium on “Contemporary Practices and Problems of Inpatient Treatment in the Acute
                Phase of Psychiatric Illness” at the World Congress of Psychiatry; Yokohama, Japan
2002            “Protecting the Rights of the Mentally Ill: Legislative, Regulatory and Litigation-Based
                Approaches”/Lecturer
                Annual Meeting of the Association of Osaka Psychiatric Hospitals; Osaka, Japan
2002            “Compensation for Victims of Trauma in the United States”/Lecturer
                Symposium on “Posttraumatic Stress Disorder” at the World Congress of Psychiatry;
                Yokohama, Japan
2002            “Organizational and Occupational Psychiatry in the United States”/Lecturer
                Symposium on “Working Life and Mental Health: A Challenge to Psychiatry” at the
                World Congress of Psychiatry; Yokohama, Japan
2002            “Defining and Protecting the Rights of the Mentally Ill”/Lecturer
                Sapporo Kosetsu Hospital; Hokkaido, Japan
2006            “Organizational Impact and Evaluations of Impaired Executives and
                Professionals”/Lecturer
                Occupational Psychiatry Section Symposium, World Psychiatric Association; Istanbul,
                Turkey
2007            “Evaluation and Management of Destructive Behavior by Executives and
                Professionals”/Lecturer
                Annual Congress of the International Stress Management Association-Brazil; Porto
                Alegre, Brazil
2007            “Aggression and Disruptive Behavior in the Workplace: A North American
                Perspective”/Lecturer and Panelist
                Annual Congress of the International Stress Management Association-Brazil; Porto
                Alegre, Brazil
                                                      19

                                                                              Evidence Packet P.0232
    Case 2:15-cv-05346-CJC-E Document 433-13 Filed 10/09/20 Page 33 of 54 Page ID
        REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                      #:25312

2012          “Insider Threats”/ Lecturer with Gregory Saathoff, MD, Christopher Holstege, MD
              Chemical Biological Medical Treatment Symposium IX: Insider Threats; Spiez,
              Switzerland
2013          “Ethical and Methodological Issues when Clinicians and Researchers Lend their Skills to
              Studying and Attempting to Prevent Terrorism”/Lecturer with John Lord Alderdice,
              FRCPsych and Gregory Saathoff, MD
              Society for Terrorism Research 7th Annual Conference; London, United Kingdom
2016          Case Presentation on Targeted Violence Against Law Enforcement Personnel/Lecturer
              Fixated Threat Assessment Centre, Metropolitan Police/National Health Service; London,
              England
2016          “Working with Health Care Providers” Second meeting of the Risk Management Working
              Group, Lancaster University, Lancaster, England
2018          “Insider Threats”/Lecturer; Meeting of the Northwest Chapter of the Association of Threat
              Assessment Professionals and the Canadian Association of Threat Assessment
              Professionals; Victoria, BC Canada
2019          “Targeted Individuals”/Lecturer; XIII Annual Conference sponsored by the North London
              Forensic Service entitled “Grudges and Grievances”


Report of Clinical Activities and Innovations
Current Licensure and Certification
1987-        Full Medical License, Massachusetts
1991-        Full Medical License, California
1993         Diplomate in Psychiatry, American Board of Psychiatry and Neurology
1994         American Board of Psychiatry and Neurology, Certification in the Subspecialty of
             Forensic Psychiatry
2005-        Full Medical License, New York
2014         American Board of Psychiatry and Neurology, Recertification in the Subspecialty of
             Forensic Psychiatry




Practice Activities
1989- Assistant Director                 Inpatient Psychiatry Unit,      Half Time including leading
1990                                     Massachusetts General           two treatment teams
                                         Hospital
1989-    Unit Psychiatrist               Bridgewater State Hospital      Half Time
1990
1989-    Ambulatory Practice, Adult      Department of Psychiatry,       Initially 3 hours per week-
         Psychotherapy and               Massachusetts General           current 20% of practice
         Psychopharmacology              Hospital
1990-    Assistant Director, Inpatient   Department of Psychiatry        Half Time
1998     and Outpatient treatment        Somatic Therapies
                                         Consultation Service,
                                         Massachusetts General
                                         Hospital

                                                  20

                                                                          Evidence Packet P.0233
     Case 2:15-cv-05346-CJC-E Document 433-13 Filed 10/09/20 Page 34 of 54 Page ID
         REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                       #:25313

1989-      Clinical Forensic Consultation          Department of Psychiatry,               60% of practice
                                                   Law and Psychiatry Services,
                                                   Massachusetts General
                                                   Hospital


Report of Education of Patients and Service to the Community
Those presentations below sponsored by outside entities are so noted and the sponsor is identified
Activities
Regional
Those presentations below sponsored by outside entities are so noted and the sponsor is identified.


1992-1993               Judicial Institute of the Commonwealth of Massachusetts/Course Director and
                        Faculty
1992-1994               Committee for Public Counsel Services/Faculty
1993                    4th Annual Seminar, Domestic Violence/Stalking at Massasoit Community College
                        Law Enforcement Department; Brockton, MA/Lecturer
                        “Medical Perspective on Domestic Violence”
1993                    Harvard University, Personnel Law Update; Cambridge, MA/Lecturer
                        “Violence in the Workplace”
1993                    Council on Education in Management; Cambridge, MA/Lecturer
                        “Preventing Violence in the Workplace”
1994                    Massachusetts Trial Court Department of Probation/Course Director and Lecturer
1994, 1999              Massachusetts Bar Association/Faculty
1994                    Robinson, Donovan, Madden, and Barry law firm; Springfield, MA/Lecturer
                        “Preventing Violence in the Workplace”
1994                    Practical Steps for Handling and Treating Sexual Harassment Claims in the
                        Workplace; Natick, MA/Lecturer
                        “Mental Health Aspects of Sexual Harassment”
1994                    Committee for Public Counsel Services Seminar: Evidence and Experts; Boston,
                        MA/Lecturer
                        “Safe Handling of the Volatile Employee”
1995                    Region I Seminar for Legal Investigators, National Association of Legal
                        Investigators; Eastham, MA/Lecturer
                        “Violence in the Workplace”
1995                    Council on Education in Management: 11 th Annual Massachusetts Conference:
                        Personnel Law Update; Cambridge, MA/Lecturer
                        “Violence: Profile of a Susceptible Workplace”
1995                    Boston Bar Association Labor and Employment Law Section; Boston, MA/Lecturer
                        “Violence in the Workplace”
1995                    Peabody and Brown: Seminar for Corporate Executives; Boston, MA/Lecturer
                        “Violence in the Workplace”
1995                    Massachusetts Continuing Legal Education Program: Mental Health Issues in
                        Criminal Law Practice; Boston, MA/Lecturer
                        “Mental Health Issues in Criminal Law Practice: Competence to Stand Trial and
                        Criminal Responsibility”
                                                              21

                                                                                           Evidence Packet P.0234
   Case 2:15-cv-05346-CJC-E Document 433-13 Filed 10/09/20 Page 35 of 54 Page ID
       REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                     #:25314

1995           Massachusetts Continuing Legal Education Program: Hot Issues in Handling
               Employee Complaints; Boston, MA/Lecturer
               “Sex and Violence in the Workplace”
1995           Massachusetts Continuing Legal Education Program: Mental Health Issues in
               Criminal Law Practice; Holyoke, MA/Lecturer
               “Mental Health Issues in Criminal Law Practice: Competence to Stand Trial and
               Criminal Responsibility”
1995           Committee for Public Counsel Services; Marlboro, MA/Lecturer
               “Mental Health Issues in Criminal Law Practice: Competence to Stand Trial and
               Criminal Responsibility”
1995           Massachusetts Continuing Legal Education Program: Mental Health Issues in
               Criminal Law Practice; Holyoke, MA/Lecturer
               “Sex and Violence in the Workplace”
1995           National Association of Legal Investigators/Faculty
1996           Massachusetts Continuing Legal Education Program: Bringing and Defending
               Sexual Harassment Cases; Boston, MA/Lecturer
               “Psychological Issues in Sexual Harassment Cases”
1997           California State University Institute for Business Law Program: Employment
               Regulations in Massachusetts; Boston, MA
               “Profile of a Potentially Violent Employee”
1997           Massachusetts Bankers Association; Needham, MA/Lecturer
               “Dealing with the Problem Employee: A Mental Health Perspective”
1997           American Society of Industrial Security (Boston Chapter); Saugus, MA/Lecturer
               “Beyond Sensationalism: Workplace Violence in the Real World”
1998           Flaschner Judicial Institute Conference, Mental Health Testimony in the Courtroom;
               Southborough, MA/Lecturer
               “The New Psychiatry and the Legal System”
1998           Flaschner Judicial Institute Conference, Mental Health Testimony in the Courtroom;
               Southborough, MA/Lecturer
               “Special Problems in Civil Damages Assessment”
1999           Partners Healthcare System: Human Resource Conference; Boston, MA
               “Workplace Violence in the Real World: Assessment and Management of
               Threatening Behavior”
1999           American Conference Institute Course: Litigating Disability Insurance Claims;
               Boston, MA
               “A Medical Guide to Subjective Disorders”
1999           Massachusetts Continuing Legal Education Program: Parity for Mental Illness;
               Boston, MA/Lecturer
               “The ‘New’ Psychiatry and the Parity Issue”
2000           Council on Education in Management: Personnel Law Update 2000; Cambridge,
               MA/Lecturer
               “Assessment and Management of Violence in the Workplace”
2000           American Conference Institute: Litigating Disability Claims; Boston, MA/Lecturer
               “Selected Psychiatric Disorders in Disability Claims”
2000           Palmer & Dodge LLP: Selected Legal Issues for Schools and Colleges; Boston
               MA/Lecturer
               “Assessment and Management of Violence Risk”
2000           Protective Services Division of the Federal Bank of Boston: Annual Training
                                             22

                                                                     Evidence Packet P.0235
   Case 2:15-cv-05346-CJC-E Document 433-13 Filed 10/09/20 Page 36 of 54 Page ID
       REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                     #:25315

               Weekend; Boston, MA/Lecturer
               “Recognition and Management of Stress in Protective Services”
2001           Annual District Court Judges’ Conference; Williamstown, MA/Panelist
               “Adjudicating Mental Health Issues: One Clinician’s View”
2001           New England Human Resources Association; Waltham, MA/Panelist
               “Workplace Violence”
2001           Holland & Knight; Boston, MA/Panelist
               “Preventing and Managing Student and Employee Crises”
2001           Massachusetts Association of General Contractors; Waltham, MA
               “Realistic Approaches to Workplace Violence”
2001           Preventing Workplace Violence (Massachusetts Bankers’ Association);
               Westborough, MA/Lecturer
               “Putting Workplace Violence in Perspective
2001           Lesley University: Faculty Development Conference/Lecturer
               “Threatening Behavior on Campus: Assessment and Management”
2001           Bentley College (Middlesex County District Attorney)/Lecturer
               “Realistic Approaches to Workplace Violence”
2001           Massachusetts Mental Health Advisors Committee/Keynote Speaker
               “Bridging the Gap: Challenges in the Interface Between Law and Clinical Care”
2001           Training to Reduce the Risk of Violence in the Workplace (Pinkerton Consulting &
               Investigations) /Lecturer
               “Responding to Threats and Violence in the Workplace”
2001           Crime and Violence in the Workplace (Boston Bar Association)/Lecturer
               “Workplace Crime and Violence: Behavioral Health Issues”
2001           High Rise Security and Workplace Violence (Pinkerton Consulting &
               Investigations)/Lecturer
               “Reducing Workplace Violence: Behavioral Health Aspects”
2002           Northeastern University College of Criminal Justice/Lecturer
               “Reducing Workplace Violence: Behavioral Health Aspects”
2002           Suffolk University Law School (Mental Heath Legal Advisors’ Committee)
               “Psychiatric Diagnosis: A Work in Progress?”
2002           Massachusetts Bankers’ Association; Marlborough, MA/Lecturer
               “Considering Psychological Impact in Disaster Planning: Policy, Preparation, and
               Response”
2002           New England Corporate Counsel Association; Waltham, MA/Lecturer
               “Workplace Violence: Behavioral Health Aspects”
2003           Judicial Institute of the Commonwealth of Massachusetts/Lecturer
               “An Overview: The Diagnostic and Statistical Manual of Mental Disorders, Fourth
               Edition, Text Revision”
2003           American Electronics Association, New England Council; Lexington, MA/Lecturer
               “Toxic and High Maintenance Employees”
2003           Seyfarth Shaw workplace violence conference/Lecturer
               “Behavioral Aspects and Strategies”
2003           State Street Bank and Trust/Lecturer
               “Responding to Disasters, Threats, and Hoaxes-Mental Health Aspects”
2003           International Banking Security Association/Lecturer
               “Building New Resources for New Problems”
2003           Trial Court of the Commonwealth of Massachusetts; Stockbridge, MA/Lecturer
                                            23

                                                                    Evidence Packet P.0236
       Case 2:15-cv-05346-CJC-E Document 433-13 Filed 10/09/20 Page 37 of 54 Page ID
           REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                         #:25316

                   “Expert Opinion: Can Predicting Dangerousness be the Subject of Expert
                   Testimony”
2003               Corporate Business Continuity Conference (State Street Bank); Quincy,
                   MA/Lecturer
                   “Responding to Disasters, Threats and Hoaxes-The Mental Health Aspect”
2003               Judicial Institute of the Commonwealth of Massachusetts; Planning Committee and
                   Faculty
                   “Psychiatric Disorders: Clinical Concepts for the Courtroom”
2004               Twenty Years Since Rogers: Mental Health Medications and the Law Today;
                   Boston, MA/Keynote Address
                   “Change and Progress in Medicine and the Law since Rogers in 1983”
2004               Seyfarth Shaw; Boston, MA/Lecturer
                   “Organizational Response to Bioterrorism”
2004               Massachusetts Hospital Association Human Resources and Labor Forum;
                   Framingham, MA/Lecturer
                   “Practical Responses to Threats and Violence in the Workplace” with Katherine E.
                   Perrelli, Esq.
2004               Annual Conference of the New England Disaster Recovery Information Exchange;
                   Newport, RI/Lecturer
                   “Business Continuity Planning Challenges with Workplace Threats and Violence”
2005               Pinkerton Consulting & Investigations; Waltham, MA/Lecturer
                   “Training to Reduce the Risk of Workplace Violence”
2005               Massachusetts Medical Society/Planning Committee
                   “Managing Workplace Conflict”
2005              “Who Would Do Such a Thing? The Search for a Terrorist Typology”/Keynote
                  Speaker and Subject Matter Expert
                  Biological Threat Characterization Program; Colorado Springs, CO (U.S. Department
                  of Homeland Security and Sandia National Laboratories)
2005              “Advanced Analysis of Physiological Signals: Possible Applications and Challenges
                  Related to Threat Assessment”/Lecturer
                  Analytical Approaches to Complex Physiological Signals; Los Alamos, NM (Los
                  Alamos National Laboratory)
2006               Massachusetts Bankers Association (From Disaster Recovery to Business
                   Resumption Preparedness); Framingham, MA/Lecturer
                   “Pandemics and Other Disasters: Psychological Impact and Preparation”
2006               Annual Massachusetts Bankers Association Executive Officers Workshop; Chatham,
                   Ma/Lecturer
                   “Bird Flu & Banks: Impact and Preparation”
2006               Boston Bar Association; Boston, MA/Panelist
                   “Winning Damages Claims in Employment Litigation”
2007               ASIS International Boston Exposition; Boxborough, MA/Lecturer
                   “Myths, Realities, and Effective Strategies in Addressing Violence in the
                   Workplace”
2007               Massachusetts Employment Law Update (Council on Education in Management);
                   Waltham, MA/Lecturer
                   “Solutions to Growing Workplace Violence Concerns”
2007               Common Challenges in Mental Health Proceedings: A Program for Judges (Judicial
                   Institute of the Trial Court of the Commonwealth of Massachusetts); Boston,
                                                24

                                                                        Evidence Packet P.0237
   Case 2:15-cv-05346-CJC-E Document 433-13 Filed 10/09/20 Page 38 of 54 Page ID
       REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                     #:25317

               MA/Lecturer
               “Assessing Dangerousness”
2007           Common Challenges in Mental Health Proceedings: A Program for Judges (Judicial
               Institute of the Trial Court of the Commonwealth of Massachusetts); Boston,
               MA/Lecturer
               “Rogers Hearings”
2007           Judicial Institute of The Trial Court of Massachusetts/Planning Committee
               “Common Challenges in Mental Health Proceedings: A Program for Judges
2008           Massachusetts Probate and Family Court Judicial Conference; Lenox, MA/Lecturer
               “Clinical Assessment of Decisional Capacity: From the Bedside to the Bench” with
               Rebecca Brendel, M.D., J.D.
2008           Annual District Court Judicial Conference, Trial Court of the Commonwealth of
               Massachusetts; Northampton, MA/Lecturer
               “The Violence Risk Assessment Process”
2008           Boston Bar Association; Boston, MA/Panelist
               “Evaluating Testamentary Capacity”
2008           25th Anniversary Conference of the International Security Managers Association;
               Boston, MA/Lecturer
               “Effective Response to the Expanding Scope of Workplace Violence”
2008           Boston Bar Association; Boston, MA/Panelist
               “The Use of Experts in Employment Litigation”
2008           Annual Guardianship Conference (Advanced Legal Studies Center, Suffolk
               University Law School); Boston, MA/Lecturer
               “Clinical Assessment of Decisional Capacity” with Rebecca Brendel, MD, JD
2008           Pinkerton Consulting & Investigations; Providence, RI/Lecturer
               “A Practical View of Violent Workplace Threats”
2009           Annual Meeting of the National Association of Bar Counsel; Boston, MA/Lecturer
               “Personality Disorders for Bar Counsel”
2009           Pinkerton Consulting & Investigations and Brigham & Women’s Hospital; Boston,
               MA/Lecturer
               “A Practical View of Violent Workplace Threats”
2012           Critical Issues and New Research in Mental Health, Drug and Alcohol Abuse, and
               Crime on College Campuses (Harvard Health Publications); Boston, MA/Lecturer
               “Threats and Violence on Campus”
2012           Are Your Employees Safe at Work? Assessing, Preventing, and Responding to
               Violence in the Workplace (Nixon Peabody LLC); Boston, MA/Lecturer
               “Workplace Violence”
2012           Featured speaker: “Freedom from Workplace Bullying: Who Are the Aggressors,
               and What Can We Do About Them?” The New Workplace Institute, Suffolk
               University Law School, Boston, MA
2013           Mental Health Proceedings: Medical Considerations and Legal Issues
               (Commonwealth of Massachusetts Office of the Chief Justice of the Trial Court
               Judicial Institute and the Mental Health Legal Advisors Committee); Boston,
               MA/Faculty
               “Violence Risk Assessment”
2013           House Speaker Deleo’s Study Group on Gun Violence and Mental Illness,
               Northeastern University; Boston, MA/Lecturer
               “Risk Assessment, Gun Violence, and Mental Illness”
                                            25

                                                                    Evidence Packet P.0238
    Case 2:15-cv-05346-CJC-E Document 433-13 Filed 10/09/20 Page 39 of 54 Page ID
        REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                      #:25318

2013                   Annual Meeting of the Massachusetts Association for Mental Health; Boston,
                       MA/Lecturer
                       “Guns, Violence, and Mental Health”
2014                   Brookline Reads (Brookline Public Library); Brookline, MA/Panelist
                       “Defending Jacob”
2014                   Insider Threats Workshop (American Academy of Arts and Sciences); Somerville,
                       MA/Lecturer
                       “Insider Threats: Lessons from Amerithrax”
2014                   Massachusetts Anti-Terrorism Advisory Council Meeting (United States Attorney’s
                       Office, District of Massachusetts); Boston, MA/Lecturer
                       “Mental Health Outreach”
2014                   Harvard Law School; Cambridge, MA/Faculty
                       Trial Advocacy Workshop
2015                   Judicial Security: Awareness, Challenges and Safety Tips (Judicial Institute of the
                       Commonwealth of Massachusetts); Worcester, MA/Lecturer
                       “Threat and Stalkers”
2015                   Active Shooter Preparation and Response Workshop (FBI Citizens’ Academy
                       Alumni Association); Smithfield, RI/Keynote Address
                       “Mental Health Aspects of Active Shooter Situations”
2016                   National Security Conference (United States Attorney’s Office, District of
                       Massachusetts); Cambridge, MA/Speaker
                       “Mobilizing to Violence: What does it look like?”
2019                  NAVIGATING THE GREY: THREAT ASSESSMENT MANAGEMENT IN HIGHER EDUCATION
                      “The Fundamentals of Threat Assessment” (Massachusetts Association of Campus
                      Law Enforcement Administrators); Leominster, MA/Speaker



National
Those presentations below sponsored by outside entities are so noted and the sponsor is identified.
1988                  Stetson College of Law; St. Petersburgh, FL/Lecturer
                      “The Evaluation of Competency to Consent to Medical Treatment”
1994                  Federally Employed Women’s National Training Conference; Washington,
                      DC/Lecturer
                      “Psychological Aspects of Sexual Harassment”
1994                  The State of the Art Conference Series on Family Violence; Dayton, OH/Lecturer
                      “Families in Crisis: Family Violence from a Clinical and Legal Perspective”
1994                  Women’s Resource Center: Family Violence Prevention Conference; Racine,
                      WI/Lecturer
                      “Professional Training: Recognizing the Signs”
1995                  Federally Employed Women National Training Conference; Tacoma, WA/Lecturer
                      “Violence in the Workplace”
1995                  Federally Employed Women National Training Conference; Tacoma, WA/Lecturer
                      “Sexual Harassment: Psychology, Effects, and Investigation”
1995                  International Claim Association Eighty-Sixth Annual Meeting; San Diego,
                      CA/Lecturer
                      “Forensic Assessment of Psychiatric Disability Claims”

                                                        26

                                                                                    Evidence Packet P.0239
    Case 2:15-cv-05346-CJC-E Document 433-13 Filed 10/09/20 Page 40 of 54 Page ID
        REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                      #:25319

1996            Threat Management Conference (Los Angeles Police Department and The
                Association of Threat Assessment Professionals); Anaheim, CA/Lecturer
                “Psychiatric Disorders and Threatening Behavior”
1997            American Bar Association Litigation Course on Attorney Stress
1997            The Association of Threat Assessment Professionals; Washington, DC/Lecturer
                “Psychiatric Disorders and Their Association with Threatening Behavior”
1999-2001       American Bar Association Litigation Section Course on Daubert Issues with Mental
                Health Testimony
2001            Kinky Evidence: How to Get it and How to Keep it in the Case (American Bar
                Association Section of Litigation Meeting); Scottsdale, AZ/Panelist
                “Daubert and the Expert Testimony of Clinicians”
2001            The Business Case for Mental Health Care (Carter Center and the American
                Psychiatric Association); Atlanta, GA/Lecturer
                “Putting Workplace Violence in Perspective”
2002            Federal Bureau of Investigation; Leesburg, VA/Participant
                “Violence in the Workplace”
2002            Pinkerton Consulting & Investigations; Stamford, CT/Lecturer
                “Workplace Violence: Behavioral Health Aspects”
2002            U.S. Department of Justice, National Center for the Analysis of Violent Crime,
                Federal Bureau of Investigation; Quantico, VA/Consensus Conference Participant
                “Workplace Violence: Issues in Response”
2003            American Red Cross Disaster Mental Health Volunteer
2005            Threat Management Team & Executive Protection Issues Conference (Pinkerton
                Consulting & Investigations); Meriden, CT/Lecturer
                “Organizational and Facility Security”
2005            GBN Forum 2005 (Global Business Networks); San Francisco, CA/Panelist
                “Navigating the New Realities of Risk”
2005            Subcommittee on Prevention of Nuclear and Biological Attack, U.S. House of
                Representatives; Washington, DC/Testimony
                “Biological Weapons Threat Assessment”
2005            Northeast Chapter of the Association of Threat Assessment Professionals; New
                York, NY/Lecturer
                “Psychological Impact of Trauma in the Workplace”
2006            Behavioral Analysis Unit 1, Federal Bureau of Investigation, National Center for the
                Analysis of Violent Crime; Stafford, VA/Lecturer
                “The Search for a Terrorist Typology”
2007            Southern Connecticut Gas Conference; Milford, CT/Lecturer
                “Myths, Realities, and Effective Practice in Addressing Violence in the Workplace”
2008            The Association of Threat Assessment Professionals Annual Conference; Anaheim,
                CA/Lecturer
                “Mental Health Professionals and Threat Management Teams: The When and How
                of Optimal Utilization”
2009-2011       Member, Expert Behavioral Analysis Panel, Investigation of the 2001 Anthrax
                Mailings
2009            National Security Advisory Board for Biosecurity, Department of Homeland
                Security; Washington, DC/Panelist
                “The Role of Mental Health Evaluations in Assessing Personnel Reliability”
2009            Annual Meeting of the American Judges Association; Las Vegas, NV/Lecturer
                                               27

                                                                        Evidence Packet P.0240
   Case 2:15-cv-05346-CJC-E Document 433-13 Filed 10/09/20 Page 41 of 54 Page ID
       REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                     #:25320

                “Assessing Dangerousness: Myths and Research”
2009            Annual Meeting of the American Judges Association; Las Vegas, NV/Panelist
                “Managing Cases Involving Persons with Mental Disabilities”
2009            The Smithsonian Associates; Washington, DC/Lecturer
                “Not Guilty by Reason of Insanity: Responsibility, the Brain and Behavior”
2010            National Institutes of Health, United States Strategic Command (STRATCOM), the
                Joint Staff, and the Strategic Multilayer Assessment Office (OSD); Bethesda
                Maryland/Panelist and Participant and Contributing Author
                “The Neurobiology of Political Violence: New Tools, New Insights”
2011            14th Annual Conference of the Critical Incident Analysis Group, University of
                Virginia; Charlottesville, VA/Panelist
                “Background of the Report” moderated by Former Attorney General Edwin Meese
2011            14th Annual Conference of the Critical Incident Analysis Group, University of
                Virginia; Charlottesville, VA/Panel Moderator
                “Personnel Reliability Programs in Government and the Corporate World:
                Challenges/Opportunities/Obstacles”
2011            Annual Conference of the Gruter Institute for Law and Behavioral Research: Law,
                Institutions & Human Behavior; Squaw Valley, CA/Lecturer
                “Current Work: Mental Health and Law”
2011            Annual Conference of the Gruter Institute for Law and Behavioral Research: Law,
                Institutions & Human Behavior; Squaw Valley, CA/Lecturer
                “Innovation & Economic Growth”
2011            Human Reliability/Insider Threat Technical Exchange, Defense Threat Reduction
                Agency, United States Strategic Command; Ft. Belvoir, VA/Lecturer
                “Challenges in Personnel Reliability”
2012            The Association of Threat Assessment Professionals Annual Conference; Anaheim,
                CA/Lecturer
                “Insider Threat: Lessons from Amerithrax” with Gregory Saathoff, MD
2014            Biological Sciences Experts Groups, Quarterly Meeting, Office of the Director of
                National Security; McLean, VA/Lecturer
                “Off the Tracks: Illicit Activities and Dark Creativity”
2014            Amerithrax Briefing: Forensic Expert Behavioral Analysis (Critical Incident
                Analysis Group, U.S. Senate Office of the Sergeant at Arms, and U.S. Capitol
                Police); Washington, DC/Lecturer
                “Medical-Legal Perspectives”
2015            Association of Threat Assessment Professionals Spring Regional Training
                Conference; New York, NY/Lecturer
                “Off the Rails: Dark Creativity and the Insider Threat”
2015           “The Power of Prevention: Threat Management Strategies to Disrupt Targeted
               Shooters”/ Participant
               Charlottesville, VA (Federal Bureau of Investigation Critical Incident Analysis
               Group Symposium)
2015           “The Power of Prevention: Threat Management Strategies to Disrupt Targeted
               Shooters”/ Lecturer
               “Bent or Broken? The Current Mental Health System and its Implications for Threat
               Management”
               Charlottesville, VA (FBI Critical Incident Analysis Group Symposium)
2016           “Risk and Threat Assessment within US University Environments”/Symposium and
                                             28

                                                                     Evidence Packet P.0241
     Case 2:15-cv-05346-CJC-E Document 433-13 Filed 10/09/20 Page 42 of 54 Page ID
         REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                       #:25321

                      Panel Participant
                      “Extremist Risk Assessment”
                       Charlottesville, VA (FBI Critical Incident Analysis Group Symposium)
2016                  “Christopher John Monfort Case Study” /Lecturer
                      Federal Bureau of Investigation Behavioral Analysis Unit I. Stafford, Virginia
2016                   The Association of Threat Assessment Professionals Threat Management
                      Conference; Anaheim, CA/Lecturer
                       “Romance, Science, and the Path to Deception” with Adam Ciralsky, J.D.
2016-2019             ” Core Competencies: Legal Issues I & II” with Rachel Solov, J.D. and Molly
                      Amman, J.D. The Association of Threat Assessment Professionals Threat
                      Management Conference; Anaheim, CA/Lecturer.
2018                  “Violent Extremism: There and Back Again” Panel Discussion with Arno Michaelis,
                      Mubin Shaikh, and Myrieme Nadri-Churchill. Philadelphia, PA Joint Threat
                      Assessment Training, Association of Threat Assessment Professionals/Moderator
2019                  “Violent Extremism: There and Back Again” Panel Discussion with Arno Michaelis,
                      Mubin Shaikh, and Myrieme Nadri-Churchill. Philadelphia, PA Joint Threat
                      Assessment Training, Association of Threat Assessment Professionals/Moderator
2019                  “Insider Threat” Hoover Institute, Stanford University, Palo Alto, California (NC-and
                      Global Stability, sponsored by the Nautilus Institute and the MacArthur Foundation)
2019                  “WMD and Insider Threat: Who Would Do Such a Thing?”/Lecturer Washington,
                      DC (Nuclear Threat Initiative Seminar Series)



International
Those presentations below sponsored by outside entities are so noted and the sponsor is identified.
2002                  Eli Lilly Forum; Tokyo, Japan/Lecturer
                      “Informed Consent and the Right to Refuse Treatment”
2002                  The Marine & Fire Insurance Association of Japan; Tokyo, Japan/Lecturer
                      “Posttraumatic Stress Disorder: Diagnostic and Compensation Issues”
2006                  Psychiatry online Brazil volume 11; “No Paiz dos Yankees: Violência no trabalho:
                      mais uma epidemia norte-americana?” article by Dr. Eric Messias in regards to
                      lecture and article: “Violence in the workplace: Facts, fiction and prevention”
2012                  Improving Intelligence Analysis of Emerging Biotechnology Threats (Economic and
                      Social Research Council Genomics Policy and Research Forum and the University
                      of Edinburgh); London, England/Lecturer
                      “Who Would Do Such a Thing? Dark Creativity, Illicit Activities, and Abuse of the
                      Life Sciences”
2013                  Leaders and Terrorists: Psychological Perspectives on National Security (Embassy
                      of Italy); Washington, DC/Lecturer
                      “The Role of Behavioral Science in Understanding Threats to National Security”


Educational Material for Patients and the Lay Community
Books, monographs, articles and presentations in other media

Books

                                                        29

                                                                                    Evidence Packet P.0242
     Case 2:15-cv-05346-CJC-E Document 433-13 Filed 10/09/20 Page 43 of 54 Page ID
         REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                       #:25322

2009              The Amerithrax Case:    Co-Author                         Saathoff, G, DeFrancisco G,
                  Report of the Expert    Author                            Benedek D, Everett A,
                  Behavioral Analysis                                       Holstege C, Johnson S,
                  Panel                                                     Lamberti J.S., Schouten R,
                                                                            White, J
2012              Almost a Psychopath                                       Book, Schouten R, Silver J:
                                                                            Almost a Psychopath. Center
                                                                            City, Minnesota: Hazelden
2017             Mental Health Practice   Editor/Author                     Oxford University Press
                 and the Law


Articles

2003       Do              Author         Article, Schouten R: Do Something He’s About to Snap.
           Something                      Harvard Business Review; Case Study and Commentary (2003).
           He’s About
           to Snap
2011       Suspect in      Interviewee    Article, Courson Paul: Suspect in 2011 anthrax case had long
           2011 anthrax                   history of mental problems; CNN
           case had long                  (http://www.cnn.com/2011/US/03/23/maryland.anthrax.suspect/)
           history of
           mental
           problems
2011       Panel:          Panel          Article, Somers Meredith: Anthrax-attack suspect sent up red
           Anthrax-        Member         flags: scientist in ‘01 scare sent up red flags; The Washington
           attack                         Times (3/23/11)
           suspect sent
           up red flags:
           scientist in
           ‘01 scare sent
           up red flags
2012       Psychopaths     Author         Article, Schouten R: Psychopaths on Wall Street. Harvard
           on Wall                        Business Review
           Street
2012       What We         Author         Article, Schouten R: What We Have in Mind Exploring the
           Have in Mind                   Space Between Normal Behavior and Pure Psychopathy.
           Exploring the                  Psychology Today, April 16, 2012
           Space
           Between
           Normal
           Behavior and
           Pure
           Psychopathy
2013       Homemade       Interviewee     Article, Shane Scott: A Homemade Style of Terror: Jihadists
           horror genre:                  Push New Tactics. New York Times May 6, 2013.
           Mujahideen
           launched new
                                                     30

                                                                               Evidence Packet P.0243
   Case 2:15-cv-05346-CJC-E Document 433-13 Filed 10/09/20 Page 44 of 54 Page ID
       REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                     #:25323

       tactics

2012   May:            Author        Article, Schouten R: May: Psychopath Month Ongoing interest
       Psychopath                    in psychopathy and those who almost qualify for the diagnosis
       Month                         Psychology Today, May 20, 2012
       Ongoing
       interest in
       psychopathy
       and those
       who almost
       qualify for
       the diagnosis
2012   Honesty in      Author        Article, Schouten R: Honesty in the C-Suite and beyond
       the C-Suite                   Assuming the best, watching out for the worst. Psychology
       and beyond                    Today, June 27, 2012.
       Assuming the
       best,
       watching out
       for the worst
2012   Aprende a       Interviewee   Article, El Impulso.com, July 2, 2012
       identificar a
       los “casi
       psic patas”
2012   What Every      Author        Article, Schouten R: What Every Organization (And Each of Us)
       Organization                  Should Learn from Penn State. Psychology Today, August 3,
       (And Each of                  2012.
       Us) Should
       Learn from
       Penn State
2012   Do You Have     Author        Article, Schouten R: Do You Have a Bully for a Doctor?
       a Bully for a                 Healthy Woman from Bottomline. August 9, 2012.
       Doctor?
2012   The Insanity    Author        Article, Schouten R: The Insanity Defense: An Intersection of
       Defense: An                   Morality, Public Policy, and Science. Psychology Today August
       Intersection                  16, 2012
       of Morality,
       Public
       Policy, and
       Science
2013   Emotional       Interviewee   Article, Conaboy Chelsea: Emotional trauma may have kept
       trauma may                    Amy Lord from fleeing. The Boston Globe July 26, 2013.
       have kept
       Amy Lord
       from fleeing
2015   Bent toward     Interviewee   Article, Powell A: Bent toward violence
       violence
                                     Probing the mind-set behind terrorism, and the mind-set it
       Probing the                   inspires. Harvard Gazette December 11, 2015.
                                                31

                                                                         Evidence Packet P.0244
       Case 2:15-cv-05346-CJC-E Document 433-13 Filed 10/09/20 Page 45 of 54 Page ID
           REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                         #:25324

            mind-set
            behind
            terrorism,
            and the mind-
            set it inspires
2016        How to curb       Interviewee    Article, Harvard Gazette Staff: How to curb the madness
            the madness
                                             After Orlando, Harvard experts offer ways to reduce what seems
                                             unstoppable: mass violence. Harvard Gazette June 14, 2016.
2016        Terror Case       Interviewee    Article, Hong, N: Terror Case Highlights Mental-Health Issues
            Highlights                       Among Suspected ISIS Recruits
            Mental-
            Health Issues                    Federal judge will decide whether a man with disabilities should
            Among                            go to prison. The Wall Street Journal September 7,
            Suspected
            ISIS Recruits
2019       TAPS Act           Author, with. Op-ed piece; Capital Gazette June 26, 2019
           Could Prevent      Gregory Glod
           More Mass
           Shootings
Radio
2012         How           Interviewee              Conan Neal: Talk of the Nation from NPR news July 30,
             Forensic                               2012 (http://www.npr.org/2012/07/30/157604066/how-
             Psychiatry                             forensic-psychiatry-informs-trials)
             Informs
             Trials
2012         Looking for   Interviewee              Sanjay Gupta, MD Radio Show December 22, 2012
             clues about                            (http://www.allthingscnn.com/2012/12/this-weekends-
             the Newtown                            programming-1222-122312.html)
             shooter
2012         Beware of    Interviewee               Nacional FM (http://www.sertv.gob.pa/noticias-nacional-
             those who                              fm/item/16915-cuidado-con-los-que-casi-son-
             are nearly                             psic%C3%B3patas)
             psychopaths
2013         The ‘Almost Interviewee                Becker, D and Mcnerney K: 90.9 WBUR Boston’s NPR
             Psychopaths’                           News Station (http://www.wbur.org/2012/07/13/almost-
             Among Us                               psychopath)
2015         Story 1:      Interviewee              Pence Reed: Radio Health Journal January 01, 2015
             Sharks in                              (https://radiohealthjournal.wordpress.com/2015/01/05/1501-
             Suits                                  story-1-sharks-in-suits/)
2015         Terrorism     Interviewee              To the Point radio show “America Succumbs to Fear and
             and                                    Anxiety over Terror” December 18, 2015
             America’s
             Culture of
             Fear
Internet
2012           Almost                 Interviewee              Midori Heckman: Interview discussing traits of
                                                          32

                                                                                  Evidence Packet P.0245
     Case 2:15-cv-05346-CJC-E Document 433-13 Filed 10/09/20 Page 46 of 54 Page ID
         REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                       #:25325

             Psychopath                                        an almost psychopath as it relates to dating
2012         Almost                  Interviewee               The Emily Rooney Show May 29, 2012
             Psychopaths                                       (http://www.wgbh.org/programs/The-Emily-
                                                               Rooney-Show-Podcast-1162?episode=39142)
2013         FBI                     Interviewee               CBS DC December 16, 2013
             ‘Prevented’148                                    (http://washington.cbslocal.com/2013/12/16/fbi-
             Shootings, Attacks                                prevented-148-shootings-attacks-in-2013/)
             in 2013

Educational material or curricula developed for non-professional students
1996-1998             “Workplace              Co-Developer and Lecturer        Fidelity Investments:
                      Violence and                                             Presented to Human
                      Threat                                                   Resources and Security staff
                      Assessment                                               locally and at regional offices
                      Workshop”                                                in the U.S. and Canada
1997                  Center for              Development                      Partners Healthcare System
                      Educational and
                      Professional
                      Services
1997                  Forensic                Design and Direct ACGME-         Harvard Medical School
                      Psychiatry              Certified Fellowship
                      Fellowship
1999                  “Youth Violence”        Lecturer                         Fidelity Investments special
                                                                               program for employees
2000-2001             Forensic Interest       Co-Developer                     Harvard Medical School
                      Group Seminar
                      Series
2001                  “Workplace              Co-Developer, Lecturer           FleetBoston Financial
                      Violence”               “Workplace Violence”             presented at multiple sites
                                              training program
2005                   “Managing              Co-Developer                     Physician Health Services of
                       Workplace                                               the Massachusetts Medical
                       Conflict”                                               Society
2005                    “Workplace            Co-Developer, Lecturer           Comcast Corporation
                       Violence”              training program                 presented at multiple sites

2007                   “Violence in the       Co-Developer, Lecturer           Genzyme Corporation
                       Workplace”
2009                   “Violence in the       Co-Developer, Lecturer           Biogen-Idec Corporation
                       Workplace”

Recognition
2001-            Elected by his peers for inclusion               Best Doctors Inc.
2012             Benjamin Franklin Award: Best Book-              Independent Book Publishers Association
                 Psychology
2012-            Elected by his peers for inclusion               Castle Connolly’s Top Doctors

                                                         33

                                                                                 Evidence Packet P.0246
     Case 2:15-cv-05346-CJC-E Document 433-13 Filed 10/09/20 Page 47 of 54 Page ID
         REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                       #:25326


2019             Elected by his peers for inclusion         Best Doctors in America

Report of Scholarship
Publications

Peer reviewed publications in print or other media
Research Investigations

    1. Schouten R, Gutheil TG: Aftermath of Rogers: Assessing the Costs. Am J Psychiatry. 1990;147
        (10):1348-1352.
    2. Renshaw PF, Stern TA, Welch CA, Schouten R, Kolodny EH: ECT treatment of depression in a
        patient with adult GM2 gangliosidosis. Ann Neurology. 1992; 31:342-344.
    3. Steiner LA, Drop LJ, Castelli I, Alfille PH, Schouten R, Welch CA: Diagnosis of myocardial
        injury by real-time recording of ST segments of the electrocardiogram in a patient receiving
        general anesthesia for electroconvulsive therapy. Anesthesiology. 1993; 79:383-388.
    4. Castelli, I, Steiner LA, Kaufmann MA, Alfille PH, Schouten R, Welch CA, Drop LJ:
        Comparative effects of esmolol and labetalol to attenuate hyperdynamic states after
        electroconvulsive therapy. Anesthesia & Analgesia. 1995; 80:557-561.
    5. Pargger H, Kaufmann MA, Schouten R, Welch CA, Drop LJ: Hemodynamic responses to
        electroconvulsive therapy in a patient 5 years after cardiac transplantation. Anesthesiology. 1995;
        83:625-627.
    6. Viguera A, Rordorf G, Schouten R, Welch C, Drop LJ: Intracranial haemodynamics during
        attenuated responses to electroconvulsive therapy in the presence of an intracerebral aneurysm. J
        Neurol Neurosurg Psychiatry. 1998; 64:802-805.
    7. Blais MA, Matthews J, Schouten R, O’Keefe SM, Summergrad P: Stability and predictive value
        of self-report personality traits pre- and post-electroconvulsive therapy: a preliminary study.
        Comprehensive Psychiatry. 1998; 39:231-235.
    8. Schouten R, Brennan DV. Targeted Violence Against Law Enforcement Officers. Behavioral
        Sciences and the Law. 2016; 34:608-621.
    9. Glasgow K, Schouten R: Assessing Violence Risk in Threatening Communications. Proceedings
        of the Workshop on Computational Linguistics and Clinical Psychology: From Linguistic Signal
        to Clinical Reality, pages 38-45, Baltimore, Maryland, June 27, 2014.
    10. Corner EM, Gill P, Schouten R, Farnham F. Mental Disorders, Personality Traits and Grievance-
        Fueled Targeted Violence: The Evidence Base and Implications for Research and Practice. Journal
        of Personality Assessment. Journal of Personality Assessment. 2018; Published online June 6,
        2018. https://doi.org/10.1080/00223891.2018.1475392


Other peer-review publications

    1. Schouten R: HIV transmission and the role of the criminal law. Newsletter of the American
       Academy of Psychiatry and the Law. 1989; 14(2): 64-66.
    2. Schouten R: Pitfalls of clinical practice: The treating clinician as expert witness. Harvard Review
       of Psychiatry 1993; 1:64-65.
    3. Schouten R: Legal liability and managed care. Harvard Review of Psychiatry. 1993; 1:189-190.
    4. Schouten R: Allegations of sexual abuse: A new area of liability risk. Harvard Review of

                                                      34


                                                                             Evidence Packet P.0247
     Case 2:15-cv-05346-CJC-E Document 433-13 Filed 10/09/20 Page 48 of 54 Page ID
         REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                       #:25327

        Psychiatry. 1994; 1:350-352.
    5. Schouten R: Distorting post-traumatic stress disorder for court. Harvard Review of Psychiatry.
        1994; 2:171-173.
    6. Schouten R: Sexual harassment and the role of psychiatry. Harvard Review of Psychiatry. 1996;
        3:296-298.
    7. Schouten R: The psychotherapist-patient privilege. Harvard Review of Psychiatry. 1998; 6:44-48.
    8. Schouten R: New developments under the Americans with Disabilities Act. Organizational &
        Occupational Psychiatry Bulletin. 1999; 8:7-9.
    9. Schouten R: Impaired physicians: Is there a duty to report to state licensing boards? Harvard
        Review of Psychiatry. 2000; 8:36-39.
    10. Beck JC, Schouten R: Workplace violence and psychiatric practice. Bull Menninger Clinic.
        2000; 64:36-48.
    11. Schouten R: Law and psychiatry: what should our residents learn? Harvard Review of Psychiatry.
        2001; 9:136-138.
    12. Schouten R. Compensation for victims of trauma in the United States. Psychiatria et Neurologia
        Japonica. 2002; 104:1186-1197.
    13. Schouten R, Callahan MV, Bryant S: Community response to disaster: the role of the workplace.
        Harvard Review of Psychiatry. 2004; 12:229-23.
    14. Schouten R: Workplace violence: an overview for practicing clinicians. Psychiatric Annals. 2006;
        36(11):790-797.
    15. Brendel RW, Schouten R: Legal concerns in psychosomatic medicine. Psychiatric Clinics of
        North America. 2007; 30(4):663-676.
    16. Williams CD, Schouten R. Assessment of occupational impairment and disability from
        depression. JOEM. 2008; 50(4): 441-450.
    17. Schouten R. Brendel RW: Common pitfalls in giving medical-legal advice to trainees and
        supervisees. Harvard Review of Psychiatry. 2009; 17:291-294.
    18. Brendel RW, Wei MH, Schouten R, Edersheim JG: An approach to selected legal issues:
        confidentiality, mandatory reporting, abuse and neglect, informed consent, capacity decisions,
        boundary issues, and malpractice claims. Medical Clinics of North America. 2010; 94(6):1229-
        1240.
    19. Schouten R: Terrorism and the behavioral sciences. Harvard Review of Psychiatry. 2010;
        18(6):369-378.
    20. Schouten R. Psychiatric Consultation in Problem Employee Situations. Psychiatric Clinics of
        North America. 2012; 35(4):901-913.
    21. Weissman SH, Busch KG, Schouten R. Introduction to this issue: the evolution of terrorism from
        1914-2014. Behavioral Sciences and the Law. 2014; 32(3):259-262.


Non-peer reviewed scientific or medical publications/materials in print or other media

Reviews, chapters, monographs and editorials
    1. Schouten R: Informed Consent: Resistance and Reappraisal. Critical Care Medicine. 1989;
       17(12):1359-1361.
    2. Schouten R: HIV transmission and the role of the criminal law. Newsletter of the American
       Academy of Psychiatry and the Law. 1989; 14(2): 64-66.
    3. Schouten R, Groves JE, Vaccarino JM: Legal aspects of consultation. In: Cassem NH, ed. The
       Massachusetts General Hospital Handbook of General Hospital Psychiatry, Third Edition.
       Chicago, IL: Year Book Medical Publishers. 1991, pp. 619-638.
                                                 35

                                                                            Evidence Packet P.0248
   Case 2:15-cv-05346-CJC-E Document 433-13 Filed 10/09/20 Page 49 of 54 Page ID
       REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                     #:25328

4. Schouten R, Berner M: The legal perspective. In: Gutheil TG, Bursztajn HJ, Brodsky A,
    Alexander V, Eds. Decision Making in Psychiatry and Law. Baltimore, MD: William and
    Wilkins. 1991, pp. 171-185.
5. Schouten R, Duckworth KS: Medical-legal and ethical issues in the pharmacological treatment of
    children. In: Werry JS, Aman MG, Eds. Practitioner’s Guide to Psychoactive Drugs in Children
    and Adolescents. New York: Plenum Publishing. 1993, pp. 161-178.
6. Schouten R: Malpractice in psychiatric practice. In: Stoudemire A, Fogel BS, and Eds. Medical-
    Psychiatric Practice, Vol. 2. Washington, DC, American Psychiatric Press, Inc. 1993, pp. 561-583.
7. Schouten R, Hoge SK: Legal issues. In: Hyman SE, Tesar GE, and Eds. Manual of Psychiatric
    Emergencies, 3rd Ed. Boston: Little, Brown and Company, 1994, pp.75-77.
8. Schouten R: Legal responsibilities with child abuse and domestic violence. In: Jacobson JL,
    Jacobson AM, Eds. Psychiatric Secrets. Philadelphia: Hanley & Belfus, 1995.
9. Schouten R: Legal aspects of consultation. In: Cassem EH, Ed. The Massachusetts General
    Hospital Handbook of General Hospital Psychiatry, Fourth Ed. Chicago: Year Book Medical
    Publishers, 1997.
10. Schouten R: Approach to the patient seeking disability benefits. In: Stern TA, Herman JB, Slavin
    PL, Eds. The MGH Guide to Psychiatry in Primary Care. New York: McGraw-Hill, 1998.
11. Schouten R: Approach to informed consent. In: Stern TA, Herman JB, Slavin PL, Eds. The MGH
    Guide to Psychiatry in Primary Care. New York: McGraw-Hill, 1998.
12. Schouten R: Approach to civil commitment and the patient refusing treatment. In: Stern TA,
    Herman JB, Slavin PL, Eds. The MGH Guide to Psychiatry in Primary Care. New York:
    McGraw-Hill, 1998.
13. Schouten R: Maintaining boundaries in the doctor-patient relationship. In: Stern TA, Herman JB,
    Slavin PL, Eds. The MGH Guide to Psychiatry in Primary Care. New York: McGraw-Hill, 1998.
14. Schouten R: Psychiatry and the Law I: Informed Consent, Competency, Treatment Refusal and
    Civil Commitment. In Stern TA, Herman JB, Eds. MGH Psychiatry Update and Board
    Preparation New York: McGraw-Hill, 2000.
15. Schouten R: Psychiatry and the Law II: Malpractice and Boundary Violations. In Stern TA,
    Herman JB, Eds. MGH Psychiatry Update and Board Preparation. New York: McGraw-Hill,
    2000.
16. Schouten R: Psychiatry and the Law III: Criminal Issues and the Role of Psychiatry in the Court
    Room. In Stern TA, Herman JB, Eds. MGH Psychiatry Update and Board Preparation. New
    York: McGraw-Hill, 2000.
17. Schouten R, Williams CD: Psychiatric Assessment and Management of Chronic Disability
    Syndromes. In Stoudemire A, Fogel B, Greenberg D, Eds. Psychiatric Care of the Medical
    Patient, Second Edition. New York: Oxford University Press, 2000.
18. Schouten R: What is organizational and occupational psychiatry? Psychiatric Times. June 2004,
    pp 26-30.
19. Schouten R: Violence in the Workplace. In Kahn JP, Langlieb AM, Eds. Mental Health and
    Productivity in the Workplace. San Francisco: Jossey-Bass, 2003.
20. Eddy S, Schouten R: Workplace Forensic Psychiatry: The Americans with Disabilities Act and
    the Family and Medical Leave Act. In Kahn JP, Langlieb AM, Eds. Mental Health and
    Productivity in the Workplace. San Francisco: Jossey-Bass, 2003.
21. Schouten R: Commentary: Training for competence-form or substance? Journal of the American
    Academy of Psychiatry & the Law. 2003; 31:202-204.
22. Schouten R: Approach to informed consent. In: Stern TA, Herman JB, Slavin PL, Eds. The MGH
    Guide to Psychiatry in Primary Care, 2nd Ed. New York: McGraw-Hill, 2004.
23. Schouten R: Civil commitment and the patient refusing treatment. In: Stern TA, Herman JB,
                                               36

                                                                          Evidence Packet P.0249
   Case 2:15-cv-05346-CJC-E Document 433-13 Filed 10/09/20 Page 50 of 54 Page ID
       REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                     #:25329

    Slavin PL, Eds. The MGH Guide to Psychiatry in Primary Care, 2 nd Ed. New York: McGraw-
    Hill, 2004.
24. Schouten R: The patient seeking disability payments. In: Stern TA, Herman JB, Slavin PL, Eds.
    The MGH Guide to Psychiatry in Primary Care, 2 nd Ed. New York: McGraw-Hill, 2004.
25. Schouten R: Maintaining boundaries in the doctor-patient relationship. In: Stern TA, Herman JB,
    Slavin PL, Eds. The MGH Guide to Psychiatry in Primary Care, 2 nd Ed. New York: McGraw-
    Hill, 2004.
26. Schouten R, Brendel RW: Legal aspects of consultation. In: Stern TA, Fricchione GL, Cassem
    EH, Jellinek MS, Rosenbaum JF, Eds. The Massachusetts General Hospital Handbook of General
    Hospital Psychiatry, 5th Ed. Philadelphia: Mosby, Inc., 2004.
27. Schouten R: Psychiatry and the law I: Informed consent, competency, treatment refusal and civil
    commitment. In Stern TA, Herman JB, Eds. Psychiatry Update and Board Preparation. New
    York: McGraw-Hill, 2004.
28. Schouten R: Psychiatry and the law II: Criminal issues and the role of psychiatrists in the legal
    system. In Stern TA, Herman JB, Eds. Psychiatry Update and Board Preparation. New York:
    McGraw-Hill, 2004.
29. Schouten R: Psychiatry and the law III: Malpractice and boundary violations. In Stern TA,
    Herman JB, Eds. Psychiatry Update and Board Preparation. New York: McGraw-Hill, 2004.
30. Schouten R, Cohen MH: Legal issues in integration of complementary therapies into cardiology
    practice. In Frishman WH, Weintraub MI, Micozzi MS, Eds. Complementary and Integrative
    Therapies for Cardiovascular Disease. St. Louis: Elsevier-Mosby, 2004.
31. Cohen MH, Schouten R: Legal, Regulatory, and Ethical Issues. In Lake JH, Spiegel D, Eds.
    Complementary and Alternative Treatments in Mental Health Care. Washington, DC: American
    Psychiatric Press, 2006.
32. Schouten R: Commentary: Psychiatric advance directives as tools for enhancing treatment of the
    mentally ill. J Am Acad Psychiatry Law, 2006; 34(1):58-60
33. Schouten R, Edersheim JG; Informed Consent, Competency, Treatment Refusal, and Civil
    Commitment. In Stern TA, Rosenbaum JF, Fava M, Biederman J, Rauch SL, Eds. Comprehensive
    Clinical Psychiatry. Philadelphia: Mosby Elsevier, 2008.
34. Schouten R, Brendel R: The Role of Psychiatrists in the Criminal Justice System. In Stern TA,
    Rosenbaum JF, Fava M, Biederman J, Rauch SL, Eds. Comprehensive Clinical Psychiatry.
    Philadelphia: Mosby Elsevier, 2008.
35. Schouten R, Brendel RW, Edersheim JG: Malpractice and Boundary Violations. In Stern TA,
    Rosenbaum JF, Fava M, Biederman J, Rauch SL, Eds. Comprehensive Clinical Psychiatry.
    Philadelphia: Mosby Elsevier, 2008.
36. Schouten R: Workplace Violence and the Clinician. In Simon RI, Tardiff K, Eds. Textbook of
    Violence Assessment and Management. Washington, DC: American Psychiatric Publishing, 2008.
37. Schouten R, Brendel RW: Legal Aspects of Consultation. In Stern TA, Fricchione GL, Cassem
    NH, Jellinek M, Rosenbaum JF, Eds. Massachusetts General Hospital Handbook of General
    Hospital Psychiatry, 6th Edition. Philadelphia: Saunders, 2010.
38. Schouten R, Saathoff GB: Biosurety in the Post-9/11 Era. In Budowle B, Schutzer SE, Breeze
    RG, Keim PS, Morse SA, Eds. Microbial Forensics, 2 nd Edition. Burlington, MA: Academic Press,
    2010.
39. Brendel RW, Schouten R, Levenson JL: Legal Issues. In Levenson JL, Ed. Textbook of
    Psychosomatic Medicine, 2nd Edition. Washington, D.C.: American Psychiatric Press, 2010.
40. Schouten R: Psychiatry and the Law I: Informed Consent, Competency, Treatment Refusal and
    Civil Commitment. In Stern TA, Herman JB, Eds. MGH Psychiatry Update and Board
    Preparation, 3rd Edition. New York: McGraw-Hill, 2012.
                                               37

                                                                          Evidence Packet P.0250
     Case 2:15-cv-05346-CJC-E Document 433-13 Filed 10/09/20 Page 51 of 54 Page ID
         REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                       #:25330

   41. Schouten R: Psychiatry and the Law II: Criminal Issues and the Role of Psychiatrists in the Legal
       System. In Stern TA, Herman JB, Eds. MGH Psychiatry Update and Board Preparation, 3 rd
       Edition. New York: McGraw-Hill, 2012.
   42. Schouten R: Psychiatry and the Law III: Malpractice and Boundary Violations. In Stern TA,
       Herman JB, Eds. MGH Psychiatry Update and Board Preparation, 3 rd Edition. New York:
       McGraw-Hill, 2012.
   43. Schouten R: Workplace Violence Evaluations and the ADA. In Gold LH, Vanderpool D, editors.
       Clinical Guide to Mental Disability Evaluations. New York: Springer, 2013.
   44. Schouten R, Saathoff G: Insider Threats in Bioterrorism Cases. In Meloy JR, Hoffman J, editors.
       International Handbook of Threat Assessment. New York: Oxford University Press, 2014.
   45. Schouten R, Hidalgo JA: Neuroscience in the judicial system. McGraw-Hill Yearbook of
       Science & Technology, 2014. New York: McGraw-Hill.
   46. Schouten R, Edersheim JG, Hidalgo JA: Chapter 85 Informed Consent, Competency, Civil
       Commitment, and Treatment Refusal. In Stern TA, Rosenbaum JF, Fava M, Biederman J, Rauch
       SL, Eds. Comprehensive Clinical Psychiatry. Philadelphia: Mosby Elsevier, 2015.
   47. Schouten R, Brendel RW: Chapter 86 The Role of Psychiatrists in the Criminal Justice System. In
       Stern TA, Rosenbaum JF, Fava M, Biederman J, Rauch SL, Eds. Comprehensive Clinical
       Psychiatry. Philadelphia: Mosby Elsevier, 2015.
   48. Schouten R, Brendel RW: Chapter 87 Malpractice and Boundary Violations. In Stern TA,
       Rosenbaum JF, Fava M, Biederman J, Rauch SL, Eds. Comprehensive Clinical Psychiatry.
       Philadelphia: Mosby Elsevier, 2015.
   49. Stern J, Schouten R: Chapter 3 Lessons from the Anthrax Letters. In Bunn M, Sagan SD, Eds.
       Insider Threats. London: Cornell University Press, 2016

Editorials/Commentary
   1. Schouten R: Informed consent: Resistance and reappraisal. Critical Care Medicine.
       1989; 17(12):1359-1361.
   2. Schouten R: New developments under the Americans with Disabilities Act.
       Organizational & Occupational Psychiatry Bulletin. 1999; 8:7-9.
   3. Schouten R: Commentary: Training for competence—form or substance? Journal of the
       American Academy of Psychiatry & the Law. 2003; 31:202-204.
   4. Schouten R, Hidalgo JA: Neuroscience in the judicial system. McGraw-Hill Yearbook of
       Science & Technology. 2014. New York: McGraw-Hill.

Book Reviews
   1. Schouten R: Mental Disability Law: A Primer, 4th Edition. Psychosomatics 34:2. 1993.
   2. Schouten R: Interviewing: A Forensic Guide to Interrogation, 2nd Edition.
      Psychosomatics 34:6. 1993.
   3. Schouten R: Assessing Competence to Consent to Treatment: A Guide for Physicians
      and Other Health Professionals. Psychosomatics 40:2. 1999.

Professional educational materials or reports, in print or other media

   1. Schouten ES, Schouten R: Determining Damages: Economic Loss in Personal Injury and
      Wrongful Death Cases. Computer program with documentation designed for use by attorneys.
      New York: Shepard’s/McGraw Hill, 1987.
   2. “Hands Off”: Training videotape concerning sexual harassment, sponsored by the Massachusetts
      Commission Against Discrimination, used by corporations and health care institutions throughout
                                                  38

                                                                           Evidence Packet P.0251
    Case 2:15-cv-05346-CJC-E Document 433-13 Filed 10/09/20 Page 52 of 54 Page ID
        REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                      #:25331

      Massachusetts Produced by Brumberg Publications, Brookline, MA 1997.
   3. “Lawyers and Stress: Recognition and Management:” An on-line Continuing Legal Education
      Program produced by Cognistar, Inc., Waltham, MA, 2000; revised 2008.

Clinical Guidelines and Reports


Guidelines for Identification, Assessment, and Treatment Planning for Suicidality developed for CRICO
Clinical Guidelines to assist primary care and mental health professionals in their decision making
(https://www.rmf.harvard.edu/~/media/Files/_Global/KC/PDFs/Guidelines/suicideAs.pdf), created 1995,
revised 1999, 2002, reviewed 2014

Emergency/Crisis Coverage of a Suicidal Patient: Decision Support Outline for CRICO Clinical
Guidelines to assist primary care and mental health professionals in their decision making
(https://www.rmf.harvard.edu/~/media/Files/_Global/KC/PDFs/Guidelines/suicideDe.pdf), created 1995,
revised 1999, 2002, reviewed 2014




                                                  39

                                                                          Evidence Packet P.0252
     Case 2:15-cv-05346-CJC-E Document 433-13 Filed 10/09/20 Page 53 of 54 Page ID
         REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                       #:25332




                                          Exhibit B
      My opinions are based on the information that I have considered in connection with
the preparation of this report, including but not limited to the following materials:

      1.     Complaint
      2.     Plaintiffs’ Answers to Disney’s First Set of Interrogatories
      3.     Plaintiffs’ Answers to Disney’s Second Set of Interrogatories
      4.     Plaintiffs’ Responses to Disney’s First Request for Production of Documents
      5.     Plaintiffs’ Responses to Disney’s Second Request for Production of
             Documents
      6.     Transcript of J.L.C. Deposition Testimony, with exhibits
      7.     Videotape of J.L.C. Deposition Testimony
      8.     Transcript of F.C. Deposition Testimony, with exhibits
      9.     Videotape of F.C. Deposition Testimony
      10.    Medical records of J.L.C. Bates numbered 3P-KAC-001983 to 3P-KAC-
             002371




                                                                     Evidence Packet P.0253
    Case 2:15-cv-05346-CJC-E Document 433-13 Filed 10/09/20 Page 54 of 54 Page ID
        REDACTED VERSION OF DOCUMENT     PROPOSED TO BE FILED UNDER SEAL
                                      #:25333




                                        Exhibit C
      The following is a list of all cases in which I testified as an expert at trial or by
deposition during the previous four years:


Year Title                            Location/Type

2015 Mruk v. Via Christi Clinic       District Ct., Sedgwick Co. Kansas
                                      Fitness for Duty/Breach of Contract

2015 State of Washington v.           Superior Ct. of King County, Washington
     Monfort                          Murder, attempted murder, arson

2016 David Towle, et al. v.           Superior Court J.D. Hartford
     Dale J. Wallington, et al.       Medical Malpractice

2017 Tang v. Citizens Bank            U.S. District Court, Massachusetts
                                      Sexual harassment

2017 Sparkman v. FedEx                State Court of Cobb Co., Georgia
                                      Premises liability

2018 Ravina v. Columbia               U.S. District Court, S.D.N.Y
     University                       Sexual harassment

2018 Suomala v. MSPCA                 Massachusetts Comm. Against
                                      Discrimination (Wrongful Termination)

2019 United States v. Baez            U.S. District Court, Massachusetts
                                      Sentencing for RICO Conspiracy and Conspiracy
                                      To Distribute Cocaine

2019 Galvan v. Walt Disney Parks      U.S. District Court, C.D.C.A.
     and Resorts U.S., Inc.           Discrimination (Disability)




                                                                  Evidence Packet P.0254
